Exhibit 10.3

Execution Version

AMENDED AND RESTATED

COLLATERAL AGREEMENT

Dated as of August 1, 2014

(originally dated as of May 11, 2012)

among

VERSO PAPER HOLDINGS LLC,

as Company,

each other PLEDGOR identified herein,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (I) THE LIENS AND SECURITY
INTERESTS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THIS AGREEMENT ARE
EXPRESSLY SUBJECT AND SUBORDINATE TO THE LIENS AND SECURITY INTERESTS GRANTED TO
ANY AGENT OR TRUSTEE FOR ANY SENIOR LENDER (AS DEFINED IN THE INTERCREDITOR
AGREEMENT REFERRED TO BELOW), AND (II) THE EXERCISE OF ANY RIGHT OR REMEDY BY
THE COLLATERAL AGENT HEREUNDER IS SUBJECT TO THE LIMITATIONS AND PROVISIONS OF
THE INTERCREDITOR AGREEMENT DATED AS OF MAY 11, 2012 (AS FURTHER AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“INTERCREDITOR AGREEMENT”), BY AND AMONG CITIBANK, N.A., AS INTERCREDITOR AGENT
AND AS ADMINISTRATIVE AGENT UNDER THE ABL CREDIT AGREEMENT, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, AS ADMINISTRATIVE AGENT UNDER THE CASH FLOW CREDIT
AGREEMENT, WILMINGTON TRUST, NATIONAL ASSOCIATION, AS TRUSTEE UNDER THE 2019
FIRST-LIEN NOTES INDENTURE, WILMINGTON TRUST, NATIONAL ASSOCIATION, AS TRUSTEE
UNDER THE 1-1/2 LIEN NOTES INDENTURE, VERSO PAPER FINANCE HOLDINGS LLC, VERSO
PAPER HOLDINGS, LLC AND THE SUBSIDIARIES PARTY THERETO. IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND THE TERMS OF THIS
AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     2   

Section 1.01.

 

Indenture

     2   

Section 1.02.

 

Other Defined Terms

     2   

ARTICLE 2 RESERVED

     9   

ARTICLE 3 PLEDGE OF SECURITIES

     9   

Section 3.01.

 

Pledge

     9   

Section 3.02.

 

Delivery of the Pledged Collateral

     11   

Section 3.03.

 

Representations, Warranties and Covenants

     12   

Section 3.04.

 

Registration in Nominee Name; Denominations

     14   

Section 3.05.

 

Voting Rights; Dividends and Interest, Etc

     14   

ARTICLE 4 SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

     16   

Section 4.01.

 

Security Interest

     16   

Section 4.02.

 

Representations and Warranties

     19   

Section 4.03.

 

Covenants

     22   

Section 4.04.

 

Other Actions

     24   

Section 4.05.

 

Covenants Regarding Patent, Trademark and Copyright Collateral

     25   

ARTICLE 5 REMEDIES

     27   

Section 5.01.

 

Remedies Upon Default

     27   

Section 5.02.

 

Application of Proceeds

     29   

Section 5.03.

 

Securities Act, Etc

     30   

ARTICLE 6 RESERVED

     30   

ARTICLE 7 MISCELLANEOUS

     30   

Section 7.01.

 

Notices

     30   

Section 7.02.

 

Security Interest Absolute

     31   

Section 7.03.

 

Limitation by Law

     31   

 

i



--------------------------------------------------------------------------------

Section 7.04.

 

Binding Effect; Several Agreement

     31   

Section 7.05.

 

Successors and Assigns

     31   

Section 7.06.

 

Collateral Agent’s Fees and Expenses; Indemnification

     32   

Section 7.07.

 

Collateral Agent Appointed Attorney-in-Fact

     33   

Section 7.08.

 

GOVERNING LAW

     33   

Section 7.09.

 

Waivers; Amendment

     33   

Section 7.10.

 

WAIVER OF JURY TRIAL

     34   

Section 7.11.

 

Severability

     34   

Section 7.12.

 

Counterparts

     34   

Section 7.13.

 

Headings

     35   

Section 7.14.

 

Jurisdiction; Consent to Service Of Process

     35   

Section 7.15.

 

Termination or Release

     35   

Section 7.16.

 

Additional Subsidiaries

     36   

Section 7.17.

 

Right of Set-off

     36   

Section 7.18.

 

Intercreditor Agreements

     36   

Section 7.19.

 

Other Senior Documents

     37   

Section 7.20.

 

Other Pari Passu Obligations

     37   

Schedules

 

Schedule I    Subsidiary Parties Schedule II    Equity and Debt Securities
Schedule III    Intellectual Property Schedule IV    Filing Jurisdictions
Schedule V    Commercial Tort Claims Schedule VI    Matters Relating to Accounts
and Inventory

Exhibits

 

Exhibit I    Form of Supplement to the Collateral Agreement Exhibit II    Form
of Other Pari Passu Obligations Secured Party Joinder Agreement Exhibit III   
Form of Issuer Acknowledgment and Consent

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED COLLATERAL AGREEMENT dated as of August 1, 2014 (this
“Agreement”), among VERSO PAPER HOLDINGS LLC, a Delaware limited liability
company (the “Company”), VERSO PAPER INC. (“Finance Co” and, together with the
Company, the “Issuers”), each Subsidiary of the Company identified on Schedule I
or otherwise identified herein as a party (each, a “Subsidiary Party”), and
Wilmington Trust, National Association, as collateral agent (in such capacity,
together with any successor collateral agent, the “Collateral Agent”) for the
Secured Parties (as defined below).

WHEREAS, pursuant to the Collateral Agreement (the “Original Collateral
Agreement”), dated as of May 11, 2012 by and among the Issuers, the Subsidiary
Parties and the Collateral Agent, the Pledgors, in order to induce the Secured
Party to enter into certain transactions, assigned and pledged the Collateral
(as defined in the Original Collateral Agreement) to secure the Obligations.

WHEREAS, pursuant to the terms, conditions and provisions of the Indenture,
dated as of May 11, 2012 (as amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Indenture”),
among the Issuers, the Subsidiary Parties, and Wilmington Trust, National
Association, as trustee (the “Trustee), the Issuers issued $271,573,000
aggregate principal amount of 11.75% Senior Secured Notes due 2019 (the
“Notes”), which were and are guaranteed on a senior secured basis by each of the
Subsidiary Parties.

WHEREAS, pursuant to (i) the Credit Agreement dated as of May 4, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“ABL Credit Agreement”), among Verso Paper Finance Holdings LLC, a Delaware
limited liability company (“Holdings”), the Company, as borrower, certain
lenders, Citibank, N.A., as administrative agent (the “ABL Administrative
Agent”), (ii) the Credit Agreement dated as of May 4, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Cash Flow
Credit Agreement”), among Holdings, the Company, as borrower, certain lenders,
Credit Suisse AG, Cayman Islands Branch, as administrative agent (the “Cash Flow
Administrative Agent”) and (iii) the Indenture dated as of March 21, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“First Lien Notes Indenture”), among the Issuers, the Guarantors named therein,
and Wilmington Trust, National Association, as Trustee, the Pledgors (as defined
below) granted to the Senior Lenders (as defined in the Secured Notes
Intercreditor Agreement) a first-priority lien and security interest in the
Collateral.

WHEREAS, the Issuers, the Subsidiary Parties, the Collateral Agent and the
agents on behalf of the first-priority lien secured parties entered into a
Secured Notes Intercreditor Agreement dated as of May 11, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Secured
Notes Intercreditor Agreement”), pursuant to which the Liens upon and security
interest in the Collateral granted by the Original Collateral Agreement and this
Agreement are and shall be subordinated in all respects to the Liens upon and
security interest in the Collateral granted pursuant to, and subject to the
terms and conditions of, the Senior Lender Documents (as defined in the Secured
Notes Intercreditor Agreement).



--------------------------------------------------------------------------------

WHEREAS, from time to time after the date hereof, the Company may, subject to
the terms and conditions of the Indenture, incur Other Pari Passu Obligations,
which when incurred would be equally and ratably secured with the Obligations.

WHEREAS, pursuant to Section 7.18 below, this Agreement shall be subject to the
terms and conditions of the Secured Notes Intercreditor Agreement in all
respects.

WHEREAS the parties now wish to amend and restate the Original Collateral
Agreement, in the form hereof, in connection with the Issuers’ exchange of
certain second-lien notes, each Pledgor agrees with the Collateral Agent for the
ratable benefit of the Secured Parties as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Indenture. (a) Capitalized terms used in this Agreement and not
otherwise defined herein have the respective meanings assigned thereto in the
Indenture. All terms defined in the New York UCC (as defined herein) and not
defined in this Agreement have the meanings specified therein. The term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.
If the First Lien Termination Date (as defined below) has occurred, a reference
in this Agreement to the Applicable Agent shall, unless the context requires
otherwise, be construed as a reference to the Collateral Agent and this
agreement shall be interpreted accordingly.

(b) The definitions set forth or referred to in Section 1.02 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, any reference in this Agreement to any Note Document shall mean such
document as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

Section 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“ABL Administrative Agent” has the meaning specified in the preamble, together
with its successors in such capacity.

“ABL Credit Agreement” has the meaning specified in the preamble.

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

“Amendment and Restatement Date” means the date of this Agreement.

 

2



--------------------------------------------------------------------------------

“Applicable Agent” means the Intercreditor Agent (as defined in the Secured
Notes Intercreditor Agreement), provided that in the event the First Lien
Termination Date shall have occurred, the Applicable Agent shall be the
Collateral Agent.

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

“Authorized Representative” with respect to any Other Pari Passu Obligations
means the agent or trustee under the agreement pursuant to which such Other Pari
Passu Obligations are issued or incurred.

“Bucksport Co-Gen Assets” means all right, title and interest of Verso Bucksport
LLC in, to and under the Amended and Restated Co-Owners Ownership, Operating &
Mutual Sales Agreement by and between Champion International Corporation and
Bucksport Energy LLC, including without limitation any ownership interests as
tenants in common in the property rights established pursuant thereto.

“Cash Flow Administrative Agent” has the meaning specified in the preamble,
together with its successors in such capacity.

“Cash Flow Credit Agreement” has the meaning specified in the preamble.

“CFC” means a “controlled foreign corporation” within the meaning of
section 957(a) of the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

“CFC Holding Company” means any Subsidiary of the Company that (i) is a
disregarded entity or partnership for U.S. Federal income tax purposes and
(ii) owns one or more CFCs, either directly or indirectly through other entities
that are disregarded entities or partnerships for U.S. Federal income tax
purposes, and all such entities have no material assets (excluding equity
interests in each other) other than equity interests of such CFCs.

“Closing Date” means the Issue Date as defined in the Indenture.

“Collateral” means Article 9 Collateral and Pledged Collateral.

“Company” has the meaning specified in the preamble.

“Control Agreement” means a deposit account control agreement, a securities
account control agreement or a commodity account control agreement, as
applicable, enabling the Collateral Agent to obtain “control” (within the
meaning of the New York UCC) of any such accounts, in form and substance
reasonably satisfactory to the Collateral Agent.

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).

 

3



--------------------------------------------------------------------------------

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule III, (c) all claims for,
and rights to sue for, past or future infringements of any of the foregoing and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Discharge of Senior Lender Claims” has the meaning assigned to such term in the
Secured Notes Intercreditor Agreement.

“Excluded Equity” means:

(1) the issued and outstanding voting equity interests of any Foreign Subsidiary
directly owned by a Pledgor, to the extent the pledge of any such equity
interest would cause more than 65% of the outstanding voting equity interests of
such Foreign Subsidiary to be pledged;

(2) to the extent applicable law requires that a Subsidiary of a Pledgor issue
director’ qualifying shares, such shares or nominee or other similar shares,

(3) any equity interests of a Subsidiary to the extent that, as of the Issue
Date, and for so long as, such a pledge of such equity interests would violate
applicable law or an enforceable contractual obligation binding on or relating
to such equity interests;

(4) any equity interests acquired after the Issue Date in a person that is not a
Subsidiary if, and to the extent that, and for so long as, a grant of a security
interest in such equity interest would violate applicable law or an enforceable
contractual obligation binding on or relating to such equity interests (if such
obligation existed at the time of acquisition of such equity interests and was
not created or made binding on such equity interests in contemplation of or in
connection with the acquisition of such equity interests); and

(5) equity interests owned by Verso Paper LLC in each of (a) Androscoggin
Reservoir Company and (b) Gulf Island Oxygenation Project L.P., for so long as
such interests are subject to an enforceable contractual obligation (including
rights of first refusal) restricting the grant of a security interest therein.

“Federal Securities Laws” has the meaning assigned to such term in Section 5.03.

“Finance Co.” has the meaning specified in the preamble.

“First Lien Termination Date” means, subject to Section 5.7 of the Secured Notes
Intercreditor Agreement, the date on which the Discharge of Senior Lender Claims

 

4



--------------------------------------------------------------------------------

occurs; provided that if, at any time after the First Lien Termination Date, the
Discharge of Senior Lender Claims is deemed not to have occurred pursuant to
Section 5.7 of the Intercreditor Agreement, the First Lien Termination Date
shall automatically be deemed not to have occurred for all purposes of this
Agreement (other than with respect to any actions taken prior to the date of
incurrence and designation of any Future First-Lien Indebtedness as a result of
the occurrence of such first Discharge of Senior Lender Claims).

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property (but excluding “intent-to-use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of Lanham Act
has been filed, to extent that, and solely during the period for which, any
assignment of an “intent-to-use” application prior to such filing would violate
the Lanham Act), goodwill, registrations, franchises, tax refund claims and any
guarantee, claim, security interest or other security held by or granted to any
Pledgor to secure payment by an Account Debtor of any of the Accounts.

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

“Holdings” has the meaning specified in the preamble.

“Indenture” has the meaning specified in the preamble.

“Indenture Documents” means (a) the Indenture, the Notes, the Security Documents
and this Agreement and (b) any other related documents or instruments executed
and delivered pursuant to the Indenture or any Security Document, in each case,
as such agreements may be amended, restated, supplemented or otherwise modified
from time to time.

“Indenture Parties” means the Issuers and the Subsidiary Parties.

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Pledgor, including, inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Collateral Agent.

 

5



--------------------------------------------------------------------------------

“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Pledgor, now or hereafter, is a party
or a beneficiary, including, without limitation, the agreements set forth on
Schedule III hereto.

“Issuers” has the meaning specified in the preamble.

“Letter of Credit” means a letter of credit issued under any Credit Agreement.

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of Holdings, the Company and their
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
material Note Documents or the rights and remedies of the Secured Parties
thereunder.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Note Documents” means this Agreement, the Indenture, the Notes and the Security
Documents.

“Note Obligations” has the meaning set forth in the Indenture.

“Obligations” means (a) the Note Obligations and (b) if any Other Pari Passu
Obligations are incurred, (1) the due and punctual payment by the Company of
(i) the unpaid principal of and interest (including interest accruing during the
pendency interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) owing to any holder of Other
Pari Passu Obligations under any Other Pari Passu Obligations Documents, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (ii) all other monetary obligations of the Company
to any holder of Other Pari Passu Obligations under the Other Pari Passu
Obligations Documents, including obligations to pay fees, expense reimbursement
obligations and indemnification obligations, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(2) the due and punctual performance of all other obligations of the Company
under or pursuant to the Other Pari Passu Obligations Documents and (3) the due
and punctual payment and performance of all the obligations of each other
Pledgor under or pursuant to this Agreement and the Other Pari Passu Obligations
Documents.

“Other Pari Passu Obligations” means other Indebtedness of the Company and its
Restricted Subsidiaries that is equally and ratably secured with the Securities
as permitted by the Indenture and any Other Pari Passu Obligations Documents in
effect at the time such Indebtedness is incurred and which is designated by the
Company as an Other Pari Passu Obligation in accordance with Section 7.20
hereof.

 

6



--------------------------------------------------------------------------------

“Other Pari Passu Obligations Documents” means any document or instrument
executed and delivered with respect to any Other Pari Passu Obligations,
including the Security Documents and this Agreement, in each case, as such
agreements, documents or instruments may be amended, restated, supplemented or
otherwise modified from time to time.

“Other Pari Passu Obligations Secured Party Joinder Agreement” means a Joinder
Agreement, substantially in the form of Exhibit II hereto, executed by the
Authorized Representative of any holders of Other Pari Passu Obligations
pursuant to Section 7.20.

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule III,
and all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
III, (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in-part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein, (c) all claims for, and rights
to sue for, past or future infringements of any of the foregoing and (d) all
income, royalties, damages and payments now or hereafter due and payable with
respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

“Permitted Liens” means Liens that are not prohibited by the Indenture or any
Other Pari Passu Obligations Document.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereinafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

“Pledgor” shall mean each Issuer and each Subsidiary Party.

 

7



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second-Priority Lien Documents” means the Note Documents and the Other Pari
Passu Obligations Documents.

“Secured Notes Intercreditor Agreement” has the meaning assigned to such term in
the recitals of this Agreement.

“Secured Parties” means (a) the Collateral Agent, (b) the holders of the
Securities and any other Note Obligations, (c) the beneficiaries of each
indemnification obligation undertaken by any Indenture Party under any Indenture
Document, (d) the Trustee, (e) the holders of any Other Pari Passu Obligations
and their Authorized Representative, provided that such Authorized
Representative executes an Other Pari Passu Obligations Secured Party Joinder
Agreement, and (f) the successors and permitted assigns of each of the
foregoing.

“Security Documents” means this Agreement, any agreement pursuant to which
assets are added to the Collateral and any other instruments or documents
entered into and delivered in connection with any of the foregoing, in each
case, in favor of the Collateral Agent as security for the Obligations, as such
agreements, instruments or documents may from time to time be amended.

“Security Interest” has the meaning assigned to such term in Section 4.01.

“Senior Collateral Documents” has the meaning assigned to such term in the
Secured Notes Intercreditor Agreement.

“Senior Lender Claims” has the meaning assigned to such term in the Secured
Notes Intercreditor Agreement.

“Senior Lender Documents” has the meaning assigned to such term in the Secured
Notes Intercreditor Agreement.

“Senior Lenders” has the meaning assigned to such term in the Secured Notes
Intercreditor Agreement.

“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement, and any Subsidiary that becomes a party hereto
pursuant to Section 7.16.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided, that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Company or any of the Subsidiaries shall be a Swap Agreement.

 

8



--------------------------------------------------------------------------------

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof (except
for “intent-to-use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an Amendment to Allege Use or a Statement of Use under Sections 1(c) and
1(d) of Lanham Act has been filed, to extent that, and solely during the period
for which, any assignment of an “intent-to-use” application prior to such filing
would violate the Lanham Act), and all renewals thereof, including those listed
on Schedule III, (b) all goodwill associated therewith or symbolized thereby,
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

“Trustee” has the meaning specified in the preamble.

ARTICLE 2

RESERVED

ARTICLE 3

PLEDGE OF SECURITIES

Section 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of its Obligations, each Pledgor hereby assigns and pledges to
the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, a security interest in all of such Pledgor’s right, title and interest
in, to and under (a) the Equity Interests directly owned by it (including those
listed on Schedule II) and any other Equity Interests obtained in the future by
such Pledgor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (i) (A) more
than 65% of the issued and outstanding voting Equity Interests of any “first
tier” Foreign

 

9



--------------------------------------------------------------------------------

Subsidiary directly owned by such Pledgor, (B) more than 65% of the issued and
outstanding voting Equity Interests of any “first tier” CFC Holding Company
directly owned by such Pledgor, (C) any issued and outstanding Equity Interest
of any Foreign Subsidiary that is not a “first tier” Foreign Subsidiary, and
(D) any issued and outstanding Equity Interests of any CFC Holding Company that
is not a “first tier” CFC Holding Company, (ii) to the extent applicable law
requires that a Subsidiary of such Pledgor issue directors’ qualifying shares,
such shares or nominee or other similar shares, (iii) any Equity Interests of a
Subsidiary to the extent that, as of the Amendment and Restatement Date, and for
so long as, such a pledge of such Equity Interests would violate applicable law
or an enforceable contractual obligation binding on or relating to such Equity
Interests, or (iv) any Equity Interests of a person that is not directly or
indirectly a Subsidiary, as to which Article 4 shall apply; (b)(i) the debt
obligations listed opposite the name of such Pledgor on Schedule II, (ii) any
debt securities in the future issued to such Pledgor having, in the case of each
instance of debt securities, an aggregate principal amount in excess of $5.0
million, and (iii) the certificates, promissory notes and any other instruments,
if any, evidencing such debt securities (the “Pledged Debt Securities”);
(c) subject to Section 3.05 hereof, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other proceeds received in respect of, the securities
referred to in clauses (a) and (b) above; (d) subject to Section 3.05 hereof,
all rights and privileges of such Pledgor with respect to the securities and
other property referred to in clauses (a), (b) and (c) above; and (e) all
proceeds of any of the foregoing (the items referred to in clauses (a) through
(c) above being collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD, to the extent consistent with the terms of the Secured
Notes Intercreditor Agreement, the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Collateral Agent, its successors and permitted assigns, for
the ratable benefit of the Secured Parties, forever; subject, however, to the
terms, covenants and conditions hereinafter set forth.

Notwithstanding anything else contained in this Agreement in the event that
Rule 3-16 of Regulation S-X under the United States Securities Act of 1933 would
require (or is replaced with another rule or regulation, or any other law,
rule or regulation is adopted, which would require) (such law, rule or
regulation, as amended or replaced with another rule or regulation, “Rule 3-16”)
the filing with the SEC of separate financial statements of any Subsidiary of
the Company due to the fact that a security interest in such Subsidiary’s Equity
Interests or other securities has been granted hereunder as security for the
payment or performance of the Note Obligations, then, solely to the extent
securing the Note Obligations, the Lien granted pursuant to this Agreement or
any other Security Document in such Equity Interests (the “Rule 3-16 Excluded
Collateral”) shall not secure, or constitute “Collateral” with respect to the
Note Obligations solely to the extent necessary and only for so long as required
to cause the Company and its Subsidiaries to not be subject to such requirement.
In such event, the Collateral Agent may and (at the written request and expense
of the Company) shall take actions, without the consent of any Secured Party, to
the extent necessary to evidence such exclusion from

 

10



--------------------------------------------------------------------------------

the Lien granted hereunder in favor of the Collateral Agent of the Rule 3-16
Excluded Collateral solely with respect to the Note Obligations; provided that
the Collateral Agent shall not be required to take any such action unless the
Company shall have delivered to the Collateral Agent, together with such written
request, a certificate of an Officer of the Company certifying that such action
is permitted by the Note Documents, and any such action taken by the Collateral
Agent shall be without recourse to or warranty by the Collateral Agent. In the
event that Rule 3-16 is amended, modified or interpreted by the SEC to permit
(or is replaced with another rule or regulation, or any other law, rule or
regulation is adopted, which would permit) any Rule 3-16 Excluded Collateral to
secure the Note Obligations in excess of the amount then pledged without the
filing with the SEC (or any other Governmental Authority) of separate financial
statements for such Subsidiary of the Company, then the Equity Interest of such
Subsidiary will automatically be deemed to be a part of the Collateral for the
Note Obligations, to the extent otherwise required by this Agreement.

Section 3.02. Delivery of the Pledged Collateral. (a) Each Pledgor agrees
promptly to deliver or cause to be delivered to the Applicable Agent, for the
ratable benefit of the Secured Parties, any and all Pledged Securities to the
extent such Pledged Securities, in the case of promissory notes or other
instruments evidencing Indebtedness, are required to be delivered pursuant to
paragraph (b) of this Section 3.02.

(b) Each Pledgor will cause any Indebtedness for borrowed money having an
aggregate principal amount in excess of $5.0 million (other than
(i) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations and intercompany sales of
Holdings, the Company and its Subsidiaries or (ii) to the extent that a pledge
of such promissory note or instrument would violate applicable law) owed to such
Pledgor by any person to be evidenced by a duly executed promissory note that is
pledged and delivered to the Applicable Agent, for the ratable benefit of the
Secured Parties, pursuant to the terms hereof. To the extent any such promissory
note is a demand note, each Pledgor party thereto agrees, if requested by the
Collateral Agent, to immediately demand payment thereunder upon an Event of
Default specified under Sections 6.01(a), (b), (e), (f), or (g) of the
Indenture, unless such demand would not be commercially reasonable or would
otherwise expose Pledgor to liability to the maker.

(c) Upon delivery to the Applicable Agent, (i) any Pledged Securities required
to be delivered pursuant to the foregoing paragraphs (a) and (b) of this
Section 3.02 shall be accompanied by stock powers or note powers, as applicable
duly executed in blank or other instruments of transfer reasonably satisfactory
to the Applicable Agent and by such other instruments and documents as the
Applicable Agent may reasonably request and (ii) all other property composing
part of the Pledged Collateral delivered pursuant to the terms of this Agreement
shall be accompanied to the extent necessary to perfect the security interest in
or allow realization on the Pledged Collateral by proper instruments of
assignment duly executed by the applicable Pledgor and such other instruments or
documents (including issuer acknowledgments in respect of uncertificated
securities in the form of Exhibit III hereto) as the Applicable Agent may
reasonably request. Each delivery of Pledged Securities shall be accompanied by
a

 

11



--------------------------------------------------------------------------------

schedule describing the securities, which schedule shall be attached hereto as
Schedule II (or a supplement to Schedule II, as applicable) and made a part
hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.

Section 3.03. Representations, Warranties and Covenants. The Pledgors, jointly
and severally, represent, warrant and covenant to and with the Collateral Agent,
for the ratable benefit of the Secured Parties, that:

(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be (i) pledged in order to satisfy the requirements of the Note Documents, or
(ii) delivered pursuant to Section 3.02(b);

(b) the Pledged Stock and the Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of Holdings
or an Affiliate of any such Subsidiary, to the best of each Pledgor’s knowledge)
have been duly and validly authorized and issued by the issuers thereof and
(i) in the case of Pledged Stock, are fully paid and nonassessable (other than
with respect to Pledged Stock consisting of membership interests of limited
liability companies to the extent provided in Sections 18-502 and 18-607 of the
Delaware Limited Liability Company Act) and (ii) in the case of Pledged Debt
Securities (solely with respect to Pledged Debt Securities issued by a person
that is not a Subsidiary of Holdings or an Affiliate of any such subsidiary, to
the best of each Pledgor’s knowledge) are legal, valid and binding obligations
of the issuers thereof, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding at law or in equity) and an
implied covenant of good faith and fair dealing;

(c) except for the security interests granted hereunder, each Pledgor (i) is
and, subject to any transfers made in compliance with the Note Documents, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Pledgor, (ii) holds the
same free and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer of, or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
pursuant to a transaction permitted by the Note Documents and other than
Permitted Liens and (iv) subject to the rights of such Pledgor under the Note
Documents to dispose of Pledged Collateral, will use commercially reasonable
efforts to defend its title or interest hereto or therein against any and all
Liens (other than Permitted Liens), however arising, of all persons;

(d) other than as set forth in the Credit Agreement or the schedules thereto,
and except for restrictions and limitations imposed by the Notes Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Notes Documents, the Pledged Stock (other than partnership interests) is
and will

 

12



--------------------------------------------------------------------------------

continue to be freely transferable and assignable, and none of the Pledged Stock
is or will be subject to any option, right of first refusal, shareholders
agreement, charter or by-law provisions or contractual restriction of any nature
that might prohibit, impair, delay or otherwise affect the pledge of such
Pledged Stock hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

(e) each Pledgor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;

(f) no action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the perfection or maintenance of the Liens created hereunder or the exercise by
the Collateral Agent or any Secured Party of its rights hereunder or the
remedies in respect of the Collateral, except for (a) the filing of Uniform
Commercial Code financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office and comparable
offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) such actions, consents, approvals, registrations and filings
have been made or obtained and are in full force and effect and (d) such
actions, consents, approvals, registrations and filings the failure of which to
be obtained or made would not reasonably be expected to have a Material Adverse
Effect;

(g) by virtue of the execution and delivery by the Pledgors of this Agreement
any pledge agreement governed by foreign law, when any Pledged Securities
(including foreign stock covered by any pledge agreement governed by foreign
law) are delivered to the Collateral Agent, for the ratable benefit of the
Secured Parties, in accordance with this Agreement and a financing statement
covering such Pledged Securities is filed in the appropriate filing office, the
Collateral Agent will obtain, for the ratable benefit of the Secured Parties, a
legal, valid and perfected lien upon and security interest in such Pledged
Securities under the New York UCC, subject only to Liens permitted under the
Note Documents, as security for the payment and performance of the Obligations;

(h) each Pledgor that is an issuer of the Pledged Collateral confirms that it
has received notice of the security interest granted hereunder;

(i) as of the Amendment and Restatement Date, none of the Equity Interests in
limited liability companies or partnerships that is pledged by the Pledgors
hereunder constitutes a security under Section 8-103 of the New York UCC or the
corresponding code or statute of any other applicable jurisdiction; and

(j) the Pledgors shall not amend, or permit to be amended, the limited liability
company agreement (or operating agreement or similar agreement) or partnership
agreement of any Subsidiary of any Issuer whose Equity Interests are, or are
required to be, Collateral in a manner to cause such Equity Interests to
constitute a security under Section 8-103 of the New York UCC or the
corresponding code or statute of any other applicable jurisdiction unless such
Loan Party shall have first delivered 10 days written

 

13



--------------------------------------------------------------------------------

notice to the Collateral Agent and shall have taken all actions contemplated
hereby and as otherwise reasonably required by the Collateral Agent to maintain
the security interest of the Collateral Agent therein as a valid, perfected
security interest.

Section 3.04. Registration in Nominee Name; Denominations. The Applicable Agent,
on behalf of the Secured Parties, shall have the right (in its sole and absolute
discretion) to hold the Pledged Securities in the name of the applicable
Pledgor, endorsed or assigned in blank or in favor of the Applicable Agent or,
if an Event of Default shall have occurred and be continuing, in its own name as
pledgee or the name of its nominee (as pledgee or as sub-agent). Each Pledgor
will promptly give to the Applicable Agent copies of any notices or other
communications received by it with respect to Pledged Securities registered in
the name of such Pledgor. If an Event of Default shall have occurred and be
continuing, the Applicable Agent shall have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any purpose consistent with this Agreement. Each
Pledgor shall use its commercially reasonable efforts to cause any Indenture
Party that is not a party to this Agreement to comply with a request by the
Applicable Agent, pursuant to this Section 3.04, to exchange certificates
representing Pledged Securities of such Indenture Party for certificates of
smaller or larger denominations.

Section 3.05. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given notice to the relevant Pledgors of the Collateral Agent’s
intention to exercise its rights hereunder:

(i) Each Pledgor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose consistent with the terms of this Agreement and the
other Note Documents; provided, that, except as permitted under the Note
Documents, such rights and powers shall not be exercised in any manner that
could materially and adversely affect the rights inuring to a holder of any
Pledged Collateral, the rights and remedies of any of the Collateral Agent or
the other Secured Parties under any Note Document or the ability of the Secured
Parties to exercise the same.

(ii) The Collateral Agent shall promptly execute and deliver to each Pledgor, or
cause to be executed and delivered to such Pledgor, all such proxies, powers of
attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

(iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the

 

14



--------------------------------------------------------------------------------

Note Documents and applicable laws; provided, that (A) any noncash dividends,
interest, principal or other distributions, payments or other consideration in
respect thereof, including any rights to receive the same to the extent not so
distributed or paid, that would constitute Pledged Securities, whether resulting
from a subdivision, combination or reclassification of the outstanding Equity
Interests of the issuer of any Pledged Securities, received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, as a result of
any merger, consolidation, acquisition or other exchange of assets to which such
issuer may be a party or otherwise or (B) any non-cash dividends and other
distributions paid or payable in respect of any Pledged Securities that would
constitute Pledged Securities in connection with a partial or total liquidation
or dissolution or in connection with a reduction of capital, capital surplus or
paid in surplus, shall be and become part of the Pledged Collateral, and, if
received by any Pledgor, shall not be commingled by such Pledgor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Applicable Agent and the Collateral Agent,
for the ratable benefit of the Secured Parties, and shall be forthwith delivered
to the Applicable Agent, for the ratable benefit of the Secured Parties, in the
same form as so received (endorsed in a manner reasonably satisfactory to the
Applicable Agent).

(b) In accordance with, and to the extent consistent with, the terms of the
Secured Notes Intercreditor Agreement, upon the occurrence and during the
continuance of an Event of Default and after notice by the Collateral Agent to
the Company of the Collateral Agent’s intention to exercise its rights
hereunder, all rights of any Pledgor to dividends, interest, principal or other
distributions that such Pledgor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 3.05 shall cease, and all such rights shall thereupon
become vested, for the ratable benefit of the Secured Parties, in the Applicable
Agent which shall have the sole and exclusive right and authority to receive and
retain such dividends, interest, principal or other distributions; provided,
however, that even after the occurrence of an Event of Default, any Pledgor may
continue to exercise dividend and distribution rights solely to the extent
permitted under subclause (xii) and subclause (xiii) of Section 4.04(b) of the
Indenture, and not otherwise prohibited by any Note Documents. All dividends,
interest, principal or other distributions received by any Pledgor contrary to
the provisions of this Section 3.05 shall not be commingled by such Pledgor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Applicable Agent, for
the ratable benefit of the Secured Parties, and shall be forthwith delivered to
the Applicable Agent, for the ratable benefit of the Secured Parties, in the
same form as so received (endorsed in a manner reasonably satisfactory to the
Applicable Agent). Any and all money and other property paid over to or received
by the Applicable Agent pursuant to the provisions of this paragraph (b) shall
be retained by the Applicable Agent in an account to be established by the
Applicable Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02 hereof. After all
Events of Default have been cured or waived and the Company has delivered to the
Applicable Agent a certificate to that effect, the Applicable Agent shall
promptly release to each Pledgor (without interest) all dividends, interest,
principal or other distributions that such Pledgor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.05 and
that remain in such account.

 

15



--------------------------------------------------------------------------------

(c) In accordance with, and to the extent consistent with, the terms of the
Secured Notes Intercreditor Agreement, upon the occurrence and during the
continuance of an Event of Default and after notice by the Collateral Agent to
the Company of the Collateral Agent’s intention to exercise its rights
hereunder, all rights of any Pledgor to exercise the voting and/or consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 3.05, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 3.05, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent (subject to the Secured Notes
Intercreditor Agreement), for the ratable benefit of the Secured Parties, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers; provided that, to the extent consistent with,
the terms of the Secured Notes Intercreditor Agreement and the Indenture, unless
the Collateral Agent shall have received written objections from Holders of at
least 25% in principal amount of the Notes, the Collateral Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Pledgors to exercise such rights. After all Events of
Default have been cured or waived and the Company has delivered to the
Collateral Agent a certificate to that effect, each Pledgor shall have the right
to exercise the voting and/or consensual rights and powers that such Pledgor
would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above.

ARTICLE 4

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

Section 4.01. Security Interest. (a) As security for the payment or performance
when due (whether at the stated maturity, by acceleration or otherwise), as the
case may be, in full of its Obligations, each Pledgor hereby assigns and pledges
to the Collateral Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and permitted assigns, for the ratable benefit of the Secured
Parties, a security interest (the “Security Interest”) in all right, title and
interest in or to any and all of the following assets and properties now owned
or at any time hereafter acquired by such Pledgor or in which such Pledgor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Article 9 Collateral”):

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all cash and Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

(vi) all General Intangibles;

 

16



--------------------------------------------------------------------------------

(vii) all Instruments;

(viii) all Inventory;

(ix) all Investment Property;

(x) all Letter of Credit Rights;

(xi) all Commercial Tort Claims;

(xii) (1) Securities Accounts, (2) Financial Assets credited to Securities
Accounts or Deposit Accounts from time to time and all Security Entitlements in
respect thereof, (3) all cash held any Securities Account or Deposit Account and
(4) all other money in the possession of the Collateral Agent;

(xiii) all timber to be cut;

(xiv) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);

(xv) all books and records pertaining to the Article 9 Collateral; and

(xvi) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.

Notwithstanding anything to the contrary in this Agreement, the Indenture or any
Security Documents, this Agreement shall not constitute a grant of a security
interest in (and the following shall not constitute Collateral for the
Obligations) (A) any property or assets owned by any Foreign Subsidiaries,
(B) Excluded Equity, (C) any debt securities issued to a Pledgor having, in the
case of each instance of debt securities, an aggregate principal amount not in
excess of $5.0 million, (D) any securities of any of the Company’s Subsidiaries
to the extent a pledge of such securities to secure any of the Notes would
require the filing of financial statements pursuant to Rule 3-16 of Regulation
S-X, (E) any vehicle covered by a certificate of title or ownership, whether now
owned or hereafter acquired, (F) (i) the Bucksport Co-Gen Assets and (ii) any
assets acquired after the Closing Date to the extent that, and for so long as,
granting a security interest in such assets would violate an enforceable
contractual obligation binding on such assets that existed at the time of
acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets (except in
the case of assets acquired with Indebtedness of the type permitted pursuant to
Section 4.03(b)(iv) of the Indenture or any equivalent exception under any other
agreement governing indebtedness that is secured by a Permitted Lien), (G) any
property excluded from the definition of Pledged Collateral by virtue of the
proviso to Section 3.01 hereof, (H) any Letter of Credit Rights to the extent
any Pledgor is required by applicable

 

17



--------------------------------------------------------------------------------

law to apply the proceeds of a drawing of such Letter of Credit for a specified
purpose, (I) any Pledgor’s right, title or interest in any license, contract or
agreement to which such Pledgor is a party or any of its right, title or
interest thereunder to the extent, but only to the extent, that such a grant
would, under the terms of such license, contract or agreement, result in a
breach of the terms of, or constitute a default under, or result in the
abandonment, invalidation or unenforceability of, any license, contract or
agreement to which such Pledgor is a party (other than to the extent that any
such term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the New York UCC or any other applicable law (including, without
limitation, Title 11 of the United States Code) or principles of equity);
provided, that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and such Pledgor shall be deemed
to have granted a security interest in, all such rights and interests as if such
provision had never been in effect, or (J) any asset or property that is not at
any time subject to a Lien securing the Senior Lender Claims at such time.

(b) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings and filings with respect to timber to be
cut) with respect to the Article 9 Collateral or any part thereof and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment, including (i) whether such Pledgor is an organization,
the type of organization and any organizational identification number issued to
such Pledgor, (ii) in the case of a financing statement filed as a fixture
filing, a sufficient description of the real property to which such Article 9
Collateral relates and (iii) a description of collateral that describes such
property in any other manner as the Collateral Agent may reasonably determine is
necessary or advisable to ensure the perfection of the security interest in the
Article 9 Collateral granted under this Agreement, including describing such
property as “all assets” or “all property.” Each Pledgor agrees to provide such
information to the Collateral Agent promptly upon request, including providing
within 30 days of any reasonable request therefor legal descriptions of real
property (other than real property subject to a Mortgage) on which timber to be
cut of such Pledgor is located.

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Pledgor, without the signature of any Pledgor, and
naming any Pledgor or the Pledgors as debtors and the Collateral Agent as
secured party. Notwithstanding anything to the contrary herein, no Pledgor shall
be required to take any action under the laws of any jurisdiction other than the
United States (or any political subdivision thereof) and its territories and
possessions for the purpose of perfecting the Security Interest in any Article 9
Collateral of such Pledgor constituting Patents, Trademarks or Copyrights.

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Pledgor with respect to or arising out of the
Article 9 Collateral.

(d) Notwithstanding anything to the contrary in the Note Documents, none of the
Pledgors shall be required to enter into any Control Agreement with respect to
any cash or Deposit Account or (except as provided in Section 4.04(b)) any
Securities Account.

 

18



--------------------------------------------------------------------------------

Section 4.02. Representations and Warranties. The Pledgors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

(a) Each Pledgor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Indenture.

(b) The information set forth in the Schedules attached hereto is correct and
complete, in all material respects, as of the Amendment and Restatement Date.
The Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Article 9 Collateral that have been prepared by the
Collateral Agent for filing in each governmental, municipal or other office
specified in Schedule IV (or specified by notice from the Company to the
Collateral Agent after the Closing Date in the case of filings, recordings or
registrations required by Section 4.16 of the Indenture or corresponding
provisions of any other Note Documents) and in each relevant governmental,
municipal or other office pertaining to real property for which a legal
description is provided pursuant to Section 4.01(b) constitute all the filings,
recordings and registrations (except to the extent that filings are required to
be made in the United States Patent and Trademark Office and the United States
Copyright Office, or any similar office in any other jurisdiction, in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States Patents, United States registered Trademarks and United States registered
Copyrights) that are necessary to publish notice of and protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Pledgor represents and warrants that a fully executed
Intellectual Property Security Agreement containing a description of all
Article 9 Collateral consisting of Intellectual Property with respect to United
States Patents (and Patents for which United States applications are pending),
United States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered

 

19



--------------------------------------------------------------------------------

Copyrights (and Copyrights for which United States registration applications are
pending) has been delivered to the Collateral Agent for recording with the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and reasonably requested by the
Collateral Agent, to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such Intellectual Property in which a security interest may be
perfected by recording with the United States Patent and Trademark Office and
the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than the Uniform Commercial Code financing statements referred to above,
and other than such actions as are necessary to perfect the Security Interest
with respect to any Article 9 Collateral consisting of United States Patents,
Trademarks and Copyrights (or registration or application for registration
thereof) acquired or developed after the date hereof).

(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of the
Intellectual Property Security Agreement with the United States Patent and
Trademark Office and the United States Copyright Office, as applicable. The
Security Interest is and shall be a second priority Security Interest, prior to
any other Lien on any of the Article 9 Collateral, other than Liens in respect
of Senior Lender Claims, subject to Permitted Liens.

(d) The Article 9 Collateral is owned by the Pledgors free and clear of any
Lien, other than Permitted Liens. None of the Pledgors has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office or the
United States Copyright Office or (iii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.

(e) None of the Pledgors holds any Commercial Tort Claim individually in excess
of $5.0 million as of the Amendment and Restatement Date except as indicated on
Schedule V.

 

20



--------------------------------------------------------------------------------

(f) Except as set forth in Schedule VI, as of the Amendment and Restatement
Date, all Accounts have been originated by the Pledgors and all Inventory has
been produced or acquired by the Pledgors in the ordinary course of business.

(g) As to itself and its Article 9 Collateral consisting of Intellectual
Property (the “Intellectual Property Collateral”), to the best of each Pledgor’s
knowledge:

(i) The Intellectual Property Collateral set forth on Schedule III includes all
of the material Patents, Trademarks, Copyrights and IP Agreements owned by such
Pledgor as of the date hereof.

(ii) The Intellectual Property Collateral is subsisting and, to the best of such
Pledgor’s knowledge, has not been adjudged invalid or unenforceable in whole or
part (except for office actions issued in the ordinary course by the United
States Patent and Trademark Office or any similar office in any foreign
jurisdiction), and to the best of such Pledgor’s knowledge, is valid and
enforceable, except as would not reasonably be expected to have a Material
Adverse Effect. Such Pledgor is not aware of any uses of any item of
Intellectual Property Collateral that would be expected to lead to such item
becoming invalid or unenforceable, except as would not reasonably be expected to
have a Material Adverse Effect.

(iii) Such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and taxes, required to maintain and protect its interest in each and every
item of Intellectual Property Collateral in full force and effect in the United
States and such Pledgor has used proper statutory notice in connection with its
use of each Patent, Trademark and Copyright in the Intellectual Property
Collateral, in each case, except to the extent that the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

(iv) With respect to each IP Agreement, the absence, termination or violation of
which would reasonably be expected to have a Material Adverse Effect: (A) such
Pledgor has not received any notice of termination or cancellation under such IP
Agreement; (B) such Pledgor has not received any notice of a breach or default
under such IP Agreement, which breach or default has not been cured or waived;
and (C) to the knowledge of such Pledgor, neither such Pledgor nor any other
party to such IP Agreement is in breach or default thereof in any material
respect, and no event has occurred that, with notice or lapse of time or both,
would constitute such a breach or default or permit termination, modification or
acceleration under such IP Agreement.

(v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Pledgor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

 

21



--------------------------------------------------------------------------------

Section 4.03. Covenants. (a) Each Pledgor agrees to provide at least 10 days’
prior written notice to Collateral Agent of any change (i) in its corporate or
organization name, (ii) in its identity or type of organization or corporate
structure, (iii) in its Federal Taxpayer Identification Number or organizational
identification number or (iv) in its “location” (determined as provided in the
Uniform Commercial Code Section 9-307). Each Pledgor agrees promptly to provide
the Collateral Agent with certified organizational documents reflecting any of
the changes described in the immediately preceding sentence. Each Pledgor agrees
not to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made, or will have been made within
any applicable statutory period, under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Article 9 Collateral, for the ratable benefit of
the Secured Parties. Each Pledgor agrees promptly to notify the Collateral Agent
if any material portion of the Article 9 Collateral owned or held by such
Pledgor is damaged or destroyed.

(b) Subject to the rights of such Pledgor under the Note Documents to dispose of
Collateral, each Pledgor shall, at its own expense, use commercially reasonable
efforts to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent, for the ratable benefit of
the Secured Parties, in the Article 9 Collateral and the priority thereof
against any Lien that is not a Permitted Lien.

(c) Each Pledgor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions that, in accordance with, and to the extent consistent with the
terms of the Secured Notes Intercreditor Agreement and the Indenture, the
Holders of at least 25% in principal amount of the Notes or the Collateral Agent
may from time to time reasonably request to better assure, preserve, protect and
perfect the Security Interest and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement and the granting of the Security
Interest and the filing of any financing statements (including fixture filings)
or other documents in connection herewith or therewith. If any amount payable
under or in connection with any of the Article 9 Collateral that is in excess of
$5.0 million shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be promptly pledged and delivered to
the Applicable Agent, for the ratable benefit of the Secured Parties, duly
endorsed in a manner reasonably satisfactory to the Applicable Agent.

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Applicable Agent, with prompt notice thereof to the Pledgors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to specifically identify any asset or item that may constitute material
Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that

 

22



--------------------------------------------------------------------------------

any Pledgor shall have the right, exercisable within 30 days after the Company
has been notified by the Applicable Agent of the specific identification of such
Article 9 Collateral, to advise the Applicable Agent in writing of any
inaccuracy of the representations and warranties made by such Pledgor hereunder
with respect to such Article 9 Collateral. Each Pledgor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9 Collateral within 30 days after the date
it has been notified by the Applicable Agent of the specific identification of
such Article 9 Collateral.

(d) In accordance with, and to the extent consistent with, the terms of the
Secured Notes Intercreditor Agreement, after the occurrence of an Event of
Default and during the continuance thereof, the Collateral Agent shall have the
right to verify under reasonable procedures the validity, amount, quality,
quantity, value, condition and status of, or any other matter relating to, the
Article 9 Collateral, including, in the case of Accounts or Article 9 Collateral
in the possession of any third person, by contacting Account Debtors or the
third person possessing such Article 9 Collateral for the purpose of making such
a verification. The Collateral Agent shall have the right to share any
information it gains from such inspection or verification with any Secured
Party.

(e) In accordance with, and to the extent consistent with, the terms of the
Secured Notes Intercreditor Agreement, at its option, the Collateral Agent may
discharge past due taxes, assessments, charges, fees, Liens, security interests
or other encumbrances at any time levied or placed on the Article 9 Collateral
and not a Permitted Lien, and may pay for the maintenance and preservation of
the Article 9 Collateral to the extent any Pledgor fails to do so as required by
the Note Documents or this Agreement, and each Pledgor jointly and severally
agrees to reimburse the Collateral Agent on demand for any reasonable payment
made or any reasonable expense incurred by the Collateral Agent pursuant to the
foregoing authorization; provided, however, that nothing in this
Section 4.03(e) shall be interpreted as excusing any Pledgor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Pledgor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Note
Documents.

(f) Each Pledgor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Pledgor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

(g) None of the Pledgors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as permitted by the Note Documents
and the other provisions hereof. None of the Pledgors shall make or permit to be
made any transfer of the Article 9 Collateral and each Pledgor shall remain at
all times in possession of the Article 9 Collateral owned by it, except as
permitted by the Note Documents and the other provisions hereof.

 

23



--------------------------------------------------------------------------------

(h) None of the Pledgors will, without the Collateral Agent’s prior written
consent (which consent shall not be unreasonably withheld), grant any extension
of the time of payment of any Accounts included in the Article 9 Collateral,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with prudent business practices or as otherwise
permitted under the Note Documents.

(i) Each Pledgor irrevocably makes, constitutes and appoints the Applicable
Agent (and all officers, employees or agents designated by the Applicable Agent)
as such Pledgor’s true and lawful agent (and attorney-in-fact) for the purpose,
during the continuance of an Event of Default, of making, settling and adjusting
claims in respect of Article 9 Collateral under policies of insurance, endorsing
the name of such Pledgor on any check, draft, instrument or other item of
payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that any Pledgor
at any time or times shall fail to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or part relating
thereto, the Applicable Agent may, without waiving or releasing any obligation
or liability of the Pledgors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Applicable Agent
reasonably deems advisable. All sums disbursed by the Applicable Agent in
connection with this Section 4.03(i), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Pledgors to the Applicable Agent and shall be additional
Obligations secured hereby.

Section 4.04. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the ratable benefit of the Secured Parties, the Collateral Agent’s security
interest in the Article 9 Collateral, each Pledgor agrees, in each case at such
Pledgor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

(a) Instruments and Tangible Chattel Paper. If any Pledgor shall at any time
hold or acquire any Instrument (other than checks received and processed in the
ordinary course of business) or Tangible Chattel Paper evidencing an amount in
excess of $5.0 million, such Pledgor shall forthwith endorse, assign and deliver
the same to the Applicable Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Applicable Agent may from time to time
reasonably request.

(b) Investment Property. Except to the extent otherwise provided in Article 3,
if any Pledgor shall at any time hold or acquire any certificated security
constituting Pledged Collateral or Article 9 Collateral, such Pledgor shall
forthwith endorse, assign and deliver the same to the Applicable Agent,
accompanied by such

 

24



--------------------------------------------------------------------------------

instruments of transfer or assignment duly executed in blank as the Applicable
Agent may from time to time reasonably specify. If any security of a domestic
issuer now owned or hereafter acquired by any Pledgor is uncertificated and is
issued to such Pledgor or its nominee directly by the issuer thereof, such
Pledgor shall promptly notify the Applicable Agent of such uncertificated
securities and (i) upon the Applicable Agent’s reasonable request or (ii) upon
the occurrence and during the continuance of an Event of Default, such Pledgor
shall pursuant to an agreement in form and substance reasonably satisfactory to
the Applicable Agent, either (x) cause the issuer thereof to execute and deliver
to the Applicable Agent an issuer acknowledgement in respect of such
uncertificated securities in the form of Exhibit III hereto or (y) cause the
issuer to register the Applicable Agent as the registered owner of such
security. If any security or other Investment Property, whether certificated or
uncertificated, representing an Equity Interest in a third party and having a
fair market value in excess of $5.0 million now or hereafter acquired by any
Pledgor is held by such Pledgor or its nominee through a securities intermediary
or commodity intermediary, such Pledgor shall promptly notify the Applicable
Agent thereof and, at the Applicable Agent’s request and option, pursuant to a
Control Agreement in form and substance reasonably satisfactory to the
Applicable Agent, either (A) cause such securities intermediary or commodity
intermediary, as applicable, to agree, in the case of a securities intermediary,
to comply with entitlement orders or other instructions from the Applicable
Agent to such securities intermediary as to such securities or other Investment
Property or, in the case of a commodity intermediary, to apply any value
distributed on account of any commodity contract as directed by the Applicable
Agent to such commodity intermediary, in each case without further consent of
any Pledgor or such nominee, or (B) in the case of Financial Assets or other
Investment Property held through a securities intermediary, arrange for the
Applicable Agent to become the entitlement holder with respect to such
Investment Property, for the ratable benefit of the Secured Parties, with such
Pledgor being permitted, only with the consent of the Applicable Agent, to
exercise rights to withdraw or otherwise deal with such Investment Property. The
Applicable Agent agrees with each of the Pledgors that the Applicable Agent
shall not give any such entitlement orders or instructions or directions to any
such issuer, securities intermediary or commodity intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing rights by any
Pledgor, unless an Event of Default has occurred and is continuing or, after
giving effect to any such withdrawal or dealing rights, would occur. The
provisions of this paragraph (b) shall not apply to any Financial Assets
credited to a Securities Account for which the Applicable Agent is the
securities intermediary.

(c) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim in an amount reasonably estimated to exceed $5.0 million,
such Pledgor shall promptly notify the Applicable Agent thereof in a writing
signed by such Pledgor, including a summary description of such claim, and grant
to the Applicable Agent in writing a security interest therein and in the
proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Applicable Agent.

Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
Except as permitted by the Note Documents: (a) Each Pledgor agrees that it

 

25



--------------------------------------------------------------------------------

will not knowingly do any act or omit to do any act (and will exercise
commercially reasonable efforts to prevent its licensees from doing any act or
omitting to do any act) whereby any Patent that is material to the normal
conduct of such Pledgor’s business may become prematurely invalidated,
abandoned, lapsed or dedicated to the public, and agrees that it shall take
commercially reasonable steps with respect to any material products covered by
any such Patent as necessary and sufficient to establish and preserve its rights
under applicable patent laws.

(b) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each material Trademark necessary to
the normal conduct of such Pledgor’s business, (i) maintain such Trademark in
full force free from any adjudication of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal or foreign registration or
claim of trademark or service mark as required under applicable law and (iv) not
knowingly use or knowingly permit its licensees’ use of such Trademark in
violation of any third-party rights.

(c) Each Pledgor will, and will use its commercially reasonable efforts to cause
its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Pledgor’s business that it
publishes, displays and distributes, use a copyright notice as provided by
applicable copyright laws.

(d) Each Pledgor shall notify the Applicable Agent promptly if it knows that any
Patent, Trademark or Copyright material to the normal conduct of such Pledgor’s
business may imminently become abandoned, lapsed or dedicated to the public, or
of any materially adverse determination or development, excluding office actions
and similar determinations or developments in the United States Patent and
Trademark Office, United States Copyright Office, any court or any similar
office of any country, regarding such Pledgor’s ownership of any such material
Patent, Trademark or Copyright or its right to register or to maintain the same.

(e) Each Pledgor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Applicable Agent on an annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country filed during the preceding twelve-month period, and
(ii) upon the reasonable request of the Applicable Agent, execute and deliver
any and all agreements, instruments, documents and papers as the Applicable
Agent may reasonably request to evidence the Applicable Agent’s security
interest for the ratable benefit of the Secured Parties in such Patent,
Trademark or Copyright.

(f) Each Pledgor shall exercise its reasonable business judgment consistent with
the practice in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any comparable office or agency in
any other country with respect to maintaining and pursuing each application
relating to

 

26



--------------------------------------------------------------------------------

any Patent, Trademark and/or Copyright (and obtaining the relevant grant or
registration) material to the normal conduct of such Pledgor’s business and to
maintain (i) each issued Patent and (ii) the registrations of each Trademark and
each Copyright that is material to the normal conduct of such Pledgor’s
business, including, when applicable and necessary in such Pledgor’s reasonable
business judgment, timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if any
Pledgor believes necessary in its reasonable business judgment, to initiate
opposition, interference and cancellation proceedings against third parties.

(g) In the event that any Pledgor knows or has reason to know that any Article 9
Collateral consisting of a Patent, Trademark or Copyright material to the normal
conduct of its business has been or is about to be materially infringed,
misappropriated or diluted by a third party, such Pledgor shall promptly notify
the Applicable Agent and shall, if such Pledgor deems it necessary in its
reasonable business judgment, promptly sue and recover any and all damages, and
take such other actions as are reasonably appropriate under the circumstances.

ARTICLE 5

REMEDIES

Section 5.01. Remedies Upon Default. In accordance with, and to the extent
consistent with, the terms of the Secured Notes Intercreditor Agreement, upon
the occurrence and during the continuance of an Event of Default, each Pledgor
agrees to deliver each item of Collateral to the Collateral Agent on demand, and
it is agreed that the Collateral Agent shall have the right to take any of or
all the following actions at the same or different times: (a) with respect to
any Article 9 Collateral consisting of Intellectual Property, on demand, to
cause the Security Interest to become an assignment, transfer and conveyance of
any of or all such Article 9 Collateral by the applicable Pledgors to the
Collateral Agent or to license or sublicense, whether general, special or
otherwise, and whether on an exclusive or a nonexclusive basis, any such
Article 9 Collateral throughout the world on such terms and conditions and in
such manner as the Collateral Agent shall determine (other than in violation of
any then-existing licensing arrangements to the extent that waivers thereunder
cannot be obtained with the use of commercially reasonable efforts, which each
Pledgor hereby agrees to use) and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Article 9 Collateral and without liability for trespass to the applicable
Pledgor to enter any premises where the Article 9 Collateral may be located for
the purpose of taking possession of or removing the Article 9 Collateral and,
generally, to exercise any and all rights afforded to a secured party under the
applicable Uniform Commercial Code or other applicable law. Without limiting the
generality of the foregoing, each Pledgor agrees that the Collateral Agent shall
have the right, subject to the mandatory requirements of applicable law, to sell
or otherwise dispose of all or any part of the Collateral at a public or private
sale or at any broker’s board or on any securities exchange, for cash, upon
credit or for future delivery as the Collateral Agent shall deem appropriate.
The Collateral Agent shall be authorized in connection with any sale of a
security (if it deems it advisable to do so) pursuant to the foregoing to
restrict the prospective bidders or purchasers to persons who represent and
agree that they are

 

27



--------------------------------------------------------------------------------

purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof. Upon consummation of any such sale of
Collateral pursuant to this Section 5.01 the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Pledgor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

The Collateral Agent shall, except in the case of Collateral that is perishable
or threatens to decline speedily in value or is of a type customarily sold on a
recognized market, give the applicable Pledgors 10 Business Days’ written notice
(which each Pledgor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the
Collateral, or the portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine. The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In the case of
any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above. At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 5.01, any
Secured Party may bid for or purchase for cash, free (to the extent permitted by
law) from any right of redemption, stay, valuation or appraisal on the part of
any Pledgor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
dispose of such property in accordance with Section 5.02 hereof without further
accountability to any Pledgor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Collateral Agent shall be free to carry out such sale pursuant to
such agreement and no Pledgor shall be entitled to the return of the Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall

 

28



--------------------------------------------------------------------------------

have been remedied and the Obligations paid in full. As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose this Agreement and
to sell the Collateral or any portion thereof pursuant to a judgment or decree
of a court or courts having competent jurisdiction or pursuant to a proceeding
by a court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

Section 5.02. Application of Proceeds.

In accordance with, and to the extent consistent with, the terms of the Secured
Notes Intercreditor Agreement, the Collateral Agent shall promptly apply the
proceeds, moneys or balances of any collection or sale of Collateral, as well as
any Collateral consisting of cash, as follows:

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with this
Agreement, any Note Document or any of the Obligations, including without
limitation all court costs and the fees and expenses of agents and legal counsel
for the Collateral Agent, the repayment of all advances made by the Collateral
Agent hereunder or under any Note Document on behalf of any Pledgor, any other
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Note Document, and all other fees,
indemnities and other amounts owing or reimbursable to the Collateral Agent
under any Note Document or any Security Document in its capacity as such;

SECOND, to interest in respect of the Obligations which such Collateral secures;

THIRD, to the principal of the Obligations which such Collateral secures; and

FOURTH, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.

 

29



--------------------------------------------------------------------------------

Section 5.03. Securities Act, Etc. In view of the position of the Pledgors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws or, to the extent applicable, Blue
Sky or other state securities laws and (b) may approach and negotiate with a
single potential purchaser to effect such sale. Each Pledgor acknowledges and
agrees that any such sale might result in prices and other terms less favorable
to the seller than if such sale were a public sale without such restrictions. In
the event of any such sale, the Collateral Agent shall incur no responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Collateral Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a single
purchaser were approached. The provisions of this Section 5.03 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Collateral Agent sells.

ARTICLE 6

RESERVED

ARTICLE 7

MISCELLANEOUS

Section 7.01. Notices. All communications and notices hereunder (including
communications and notices to the Collateral Agent) shall (except as otherwise
permitted or provided herein) be in writing and given as provided in
Section 13.02 of the Indenture. All communications and notices hereunder to any
Subsidiary Party shall be given to it in care of the Company, with such notice
to be given as provided in Section 13.02 of the Indenture. Any such notice and
other communication shall be deemed to be given or made at such time as set
forth in the Indenture. Any party hereto may change its notice details by notice
to the other parties hereto.

 

30



--------------------------------------------------------------------------------

Section 7.02. Security Interest Absolute. All rights of the Collateral Agent
hereunder, the Security Interest in the Article 9 Collateral, the security
interest in the Pledged Collateral and all obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of any Note Document, any agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from any Note Document or any other agreement
or instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Pledgor in respect of the
Obligations or this Agreement (other than a defense of payment or performance).

Section 7.03. Limitation by Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Agreement invalid, unenforceable, in whole or in
part, or not entitled to be recorded, registered or filed under the provisions
of any applicable law.

Section 7.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any party to this Agreement when a counterpart hereof executed
on behalf of such party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such party and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of such party, the Collateral Agent and the other Secured Parties and
their respective permitted successors and assigns, except that no party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Note
Documents. This Agreement shall be construed as a separate agreement with
respect to each party and may be amended, modified, supplemented, waived or
released with respect to any party without the approval of any other party and
without affecting the obligations of any other party hereunder.

Section 7.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Pledgor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent, except as
permitted by the Indenture. The Collateral Agent hereunder shall at all times be
the same person that is the Collateral Agent under the Indenture. Written notice
of resignation by

 

31



--------------------------------------------------------------------------------

the Collateral Agent as trustee pursuant to the Indenture shall also constitute
notice of resignation as the Collateral Agent under this Agreement. Upon the
acceptance of any appointment as the trustee under the Indenture by a successor
Collateral Agent, that successor trustee shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent pursuant hereto.

Section 7.06. Collateral Agent’s Fees and Expenses; Indemnification

(a) In accordance with, and to the extent consistent with, the terms of the
Secured Notes Intercreditor Agreement, each Pledgor jointly and severally agrees
to pay upon demand to the Collateral Agent the amount of any and all reasonable
expenses, including the reasonable fees, disbursements and other charges of its
counsel and of any experts or agents, which the Collateral Agent may incur in
connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from or other realization upon any
of the Collateral, (iii) the exercise, enforcement or protection of any rights
of the Collateral Agent hereunder or (iv) the failure of any Pledgor to perform
or observe any of the provisions hereof applicable to it.

(b) Without limitation of its indemnification obligations under the other Note
Documents, each Pledgor jointly and severally agrees to indemnify the Collateral
Agent, the Trustee, and each Affiliate of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, (i) the execution, delivery or performance of this Agreement or any
other Note Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto and thereto of their respective
obligations thereunder or the consummation of the transactions contemplated
hereby, (ii) the use of proceeds of Notes or other Obligations or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
or to the Collateral, whether or not any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Note Documents. Notwithstanding
anything to the contrary in this Agreement, the provisions of this Section 7.06
shall remain operative and in full force and effect regardless of the
termination of this Agreement or any other Note Document, the consummation of
the transactions contemplated hereby, the repayment of any of the Obligations,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Note Document, or any investigation made by or on behalf of the
Collateral Agent or any other Secured Party. All amounts due under this
Section 7.06 shall be payable on written demand therefor.

 

32



--------------------------------------------------------------------------------

Section 7.07. Collateral Agent Appointed Attorney-in-Fact. In accordance with,
and to the extent consistent with, the terms of the Secured Notes Intercreditor
Agreement, each Pledgor hereby appoints the Collateral Agent the
attorney-in-fact of such Pledgor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof, which appointment is irrevocable and coupled with an interest. The
Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Pledgor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof, (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral; (d) to sign the name of any
Pledgor on any invoice or bill of lading relating to any of the Collateral;
(e) to send verifications of Accounts to any Account Debtor; (f) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (g) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (h) to notify, or to require any
Pledgor to notify, Account Debtors to make payment directly to the Collateral
Agent; and (i) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Pledgor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct.

Section 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 7.09. Waivers; Amendment. (a) No failure or delay by the Collateral
Agent, or any Secured Party in exercising any right, power or remedy hereunder
or under any other Note Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy, or any
abandonment or discontinuance of steps to enforce such a right, power or remedy,
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. The rights, powers and

 

33



--------------------------------------------------------------------------------

remedies of the Collateral Agent and the Secured Parties hereunder and under the
other Note Documents are cumulative and are not exclusive of any rights, powers
or remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Secured Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 7.09, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Pledgor in any case shall entitle any Pledgor to any other or further
notice or demand in similar or other circumstances.

(b) Neither this Agreement, the Secured Notes Intercreditor Agreement, any of
the other Note Documents or any provision of any of the foregoing may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Pledgor or Pledgors with respect to
which such waiver, amendment or modification is to apply, subject to the
limitations in the Secured Notes Intercreditor Agreement or as otherwise
provided in the Secured Notes Intercreditor Agreement.

Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER SECURITY DOCUMENT. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

Section 7.11. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Security Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 7.12. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 7.04 hereof. Delivery of an executed counterpart to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed original.

 

34



--------------------------------------------------------------------------------

Section 7.13. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 7.14. Jurisdiction; Consent to Service Of Process. (a) Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Security Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Collateral Agent, or any Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Note
Documents or Security Documents against any Pledgor, or its properties, in the
courts of any jurisdiction.

(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Note
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

Section 7.15. Termination or Release. (a) This Agreement, the pledges made
herein, the Security Interest and all other security interests granted hereby
shall terminate when all the Obligations (other than contingent indemnity or
expense reimbursement obligations in respect of which no claim has been made)
have been defeased in accordance with its terms and any other requirements set
forth in the Note Documents then effective are satisfied.

(b) The Liens securing the Note Obligations will be released in whole or in
part, as provided in Section 11.04 of the Indenture.

(c) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released if such Subsidiary Party is released from its
guarantee pursuant to Section 12.02(b) of the Indenture.

(d) Upon any sale or other transfer by any Pledgor of any Collateral that is
permitted under the Note Documents, or upon the effectiveness of any written
consent to the release of the security interest granted hereby in any Collateral
pursuant to the Note Documents, the security interest in such Collateral shall
be automatically released.

 

35



--------------------------------------------------------------------------------

(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c) or (d) of this Section 7.15, the Collateral Agent shall execute and
deliver to any Pledgor, at such Pledgor’s expense, all documents that such
Pledgor shall reasonably request to evidence such termination or release and
will duly assign and transfer to such Pledgor such of the Pledged Collateral
that may be in the possession of the Collateral Agent and has not theretofore
been sold or otherwise applied or released pursuant to this Agreement; provided,
that the Collateral Agent shall not be required to take any action under this
Section 7.15(e) unless such Pledgor shall have delivered to the Collateral Agent
together with such request, which may be incorporated into such request, an
Officers’ Certificate of the Company or such Pledgor certifying that the
transaction giving rise to such termination or release is permitted by the Note
Documents and was consummated in compliance with the Note Documents. Any
execution and delivery of documents pursuant to this Section 7.15 shall be
without recourse to or warranty by the Collateral Agent. In connection with any
termination or release pursuant to paragraph (a), (b), (c) or (d) above, the
Pledgors shall be permitted to take any action in connection therewith
consistent with such release including, without limitation, the filing of UCC
termination statements.

Section 7.16. Additional Subsidiaries. Upon execution and delivery by the
Collateral Agent and any Subsidiary that is required to become a party hereto by
any Note Document of an instrument in the form of Exhibit I hereto, such
Subsidiary shall become a Subsidiary Party hereunder with the same force and
effect as if originally named as a Subsidiary Party herein. The execution and
delivery of any such instrument shall not require the consent of any other party
to this Agreement. The rights and obligations of each party to this Agreement
shall remain in full force and effect notwithstanding the addition of any new
party to this Agreement.

Section 7.17. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Secured Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set-off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other indebtedness at any time owing by such Secured Party to or
for the credit or the account of any party to this Agreement against any of and
all the obligations of such party now or hereafter existing under this Agreement
owed to such Secured Party, irrespective of whether or not Secured Party shall
have made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Secured Party under this Section 7.17 are in
addition to other rights and remedies (including other rights of set-off) that
such Secured Party may have.

Section 7.18. Intercreditor Agreements. Notwithstanding anything herein to the
contrary, (i) the liens and security interests granted to the Collateral Agent
pursuant to this Agreement are expressly subject and subordinate to the liens
and security interests granted to the Senior Priority Agents (as defined in the
Secured Notes Intercreditor Agreement) or any agent or trustee for any other
Senior Lenders, and (ii) the exercise of

 

36



--------------------------------------------------------------------------------

any right or remedy by the Collateral Agent hereunder or the application of
proceeds (including insurance proceeds and condemnation proceeds) of any
Collateral are subject to the limitations and provisions of the Secured Notes
Intercreditor Agreement. In the event of any conflict between the terms of the
Secured Notes Intercreditor Agreement and the terms of this Agreement, the terms
of the Secured Notes Intercreditor Agreement shall govern.

Section 7.19. Other Senior Documents. The Collateral Agent acknowledges and
agrees, on behalf of itself and any Secured Party, that any provision of this
Agreement to the contrary notwithstanding, until the First Lien Termination
Date, the Pledgors shall not be required to act or refrain from acting pursuant
to the Security Documents or with respect to any Collateral on which the
Applicable Agent or any other Senior Priority Agent has a Lien superior in
priority to the Collateral Agent’s Lien thereon in any manner that would result
in a default under the terms and provisions of the Senior Lender Documents.

Section 7.20. Other Pari Passu Obligations. On or after the date hereof and so
long as the obligations are permitted to be incurred under the Note Documents
and are not prohibited by any Other Pari Passu Documents then in effect, the
Company may from time to time designate obligations in respect of Indebtedness
to be secured on a pari passu basis with the Obligations as Other Pari Passu
Obligations hereunder and under the other Security Documents by delivering to
the Collateral Agent, Trustee and each other Authorized Representative (a) a
certificate signed by an Authorized Officer of the Company (i) identifying the
obligations so designated and the initial aggregate principal amount or face
amount thereof, (ii) stating that such obligations are designated as Other Pari
Passu Obligations for purposes hereof and of the other Security Documents,
(iii) representing that such designation of such obligations as Other Pari Passu
Obligations complies with the terms of the Indenture and any Other Pari Passu
Document then in effect, (iv) specifying the name and address of the Authorized
Representative for such obligations and (v) identifying the documents to be
designated as the related Other Pari Passu Obligations Documents and (b) a fully
executed Other Pari Passu Obligations Secured Party Joinder Agreement. The
Collateral Agent, Trustee and each Authorized Representative agree that upon the
satisfaction of all conditions set forth in the preceding sentence, the
Collateral Agent shall act as agent under and subject to the terms of the
Security Documents for the benefit of all Secured Parties, including without
limitation, any Secured Parties that hold any such Other Pari Passu Obligations,
and the Collateral Agent and each Authorized Representative agree to the
appointment, and acceptance of the appointment, of the Collateral Agent as agent
for the holders of such Other Pari Passu Obligations as set forth in each Other
Pari Passu Obligations Secured Party Joinder Agreement and agree, on behalf of
itself and each Secured Party it represents, to be bound by this Agreement, the
other Security Documents, and the Secured Notes Intercreditor Agreement.

Section 7.21. Amendment and Restatement. On the Amendment and Restatement Date,
following the execution and delivery hereof by the parties hereto, without
further action by any of the parties to the Original Collateral Agreement, the
Original Collateral Agreement will be automatically amended and restated to read
as this Agreement reads. On and after the Amendment and Restatement Date, the
rights and obligations of the parties hereto shall be governed by the provisions
hereof.

[Signature Page Follows]

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

VERSO PAPER HOLDINGS LLC

VERSO PAPER INC.

VERSO PAPER LLC

VERSO ANDROSCOGGIN LLC

VERSO BUCKSPORT LLC

VERSO FIBER FARM LLC

VERSO MAINE ENERGY LLC

VERSO QUINNESEC LLC

VERSO SARTELL LLC

VERSO QUINNESEC REP HOLDING INC. NEXTIER SOLUTIONS CORPORATION By:  

/s/ Robert P. Mundy

  Name:   Robert P. Mundy   Title:   Senior Vice President and Chief Financial
Officer

 

[Signature Page to Amended & Restated 1.5 Lien Notes Collateral Agreement]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent

By:  

/s/ Jane Schweiger

  Name:   Jane Schweiger   Title:   Vice President

 

[Signature Page to Amended & Restated 1.5 Lien Notes Collateral Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

SUBSIDIARY PARTIES

 

Legal Name

  

Type of Entity

  

Jurisdiction of Organization

Verso Paper LLC    Limited Liability Company    Delaware Verso Androscoggin LLC
   Limited Liability Company    Delaware Verso Bucksport LLC    Limited
Liability Company    Delaware Verso Fiber Farm LLC    Limited Liability Company
   Delaware Verso Maine Energy LLC    Limited Liability Company    Delaware
Verso Quinnesec LLC    Limited Liability Company    Delaware Verso Sartell LLC
   Limited Liability Company    Delaware Verso Quinnesec REP Holding Inc.   
Corporation    Delaware nexTier Solutions Corporation    Corporation   
California

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

EQUITY

 

Issuer

  

Registered Owner

  

Number and Class of

Equity Interest

   Percentage
of Equity
Interests     Certificate
Number

Verso Paper Holdings LLC

  

Verso Paper Finance Holdings LLC

  

LLC interest

     100 %    N/A

Verso Paper LLC

  

Verso Paper Holdings LLC

  

LLC interest

     100 %    N/A

Verso Paper Inc.

  

Verso Paper Holdings LLC

  

1,000 shares of common stock

     100 %    1

Verso Androscoggin LLC

  

Verso Paper LLC

  

LLC interest

     100 %    N/A

Verso Bucksport LLC

  

Verso Paper LLC

  

LLC interest

     100 %    N/A

Bucksport Leasing LLC

  

Verso Paper LLC

  

LLC interest

     100 %    N/A

Verso Maine Energy LLC

  

Verso Paper LLC

  

LLC interest

     100 %    N/A

Verso Maine Power Holdings LLC

  

Verso Paper LLC

  

LLC interest

     100 %    N/A

Verso Quinnesec REP Holding Inc.

  

Verso Paper LLC

  

1,000 shares of common stock

     100 %    1

Verso Quinnesec LLC

  

Verso Paper LLC

  

LLC interest

     99.9 %    N/A   

Verso Quinnesec REP Holding Inc.

  

LLC interest

     0.1 %    N/A

Verso Quinnesec REP LLC

  

Verso Quinnesec LLC

  

LLC interest

     100 %    N/A

Verso Sartell LLC

  

Verso Paper LLC

  

LLC interest

     100 %    N/A

Verso Fiber Farm LLC

  

Verso Paper LLC

  

LLC interest

     100 %    N/A

nexTier Solutions Corporation

  

Verso Paper LLC

  

1,000 shares of common stock

     100 %    20

DEBT SECURITIES

 

1. Approximately $77 million Demand Note No. 1, dated August 1, 2006, issued by
Verso Androscoggin LLC to Verso Paper Holdings LLC.

 

2. Approximately $108 million Demand Note No. 2, dated August 1, 2006, issued by
Verso Androscoggin LLC to Verso Paper Holdings LLC.

 

3. Approximately $92 million Demand Note No. 3, dated August 1, 2006, issued by
Verso Androscoggin LLC to Verso Paper Holdings LLC.

 

4. Approximately $88 million Demand Note No. 4, dated August 1, 2006, issued by
Verso Androscoggin LLC to Verso Paper Holdings LLC.

 

5. Approximately $53 million Demand Note No. 1, dated August 1, 2006, issued by
Verso Bucksport LLC to Verso Paper Holdings LLC.

 

6. Approximately $74 million Demand Note No. 2, dated August 1, 2006, issued by
Verso Bucksport LLC to Verso Paper Holdings LLC.

 

7. Approximately $63 million Demand Note No. 3, dated August 1, 2006, issued by
Verso Bucksport LLC to Verso Paper Holdings LLC.

 

8. Approximately $60 million Demand Note No. 4, dated August 1, 2006, issued by
Verso Bucksport LLC to Verso Paper Holdings LLC.

 

I-2



--------------------------------------------------------------------------------

9. Approximately $77 million Demand Note No. 1, dated August 1, 2006, issued by
Verso Quinnesec LLC to Verso Paper Holdings LLC.

 

10. Approximately $108 million Demand Note No. 2, dated August 1, 2006, issued
by Verso Quinnesec LLC to Verso Paper Holdings LLC.

 

11. Approximately $93 million Demand Note No. 3, dated August 1, 2006, issued by
Verso Quinnesec LLC to Verso Paper Holdings LLC.

 

12. Approximately $88 million Demand Note No. 4, dated August 1, 2006, issued by
Verso Quinnesec LLC to Verso Paper Holdings LLC.

 

13. Approximately $29 million Demand Note No. 1, dated August 1, 2006, issued by
Verso Sartell LLC to Verso Paper Holdings LLC.

 

14. Approximately $41 million Demand Note No. 2, dated August 1, 2006, issued by
Verso Sartell LLC to Verso Paper Holdings LLC.

 

15. Approximately $35 million Demand Note No. 3, dated August 1, 2006, issued by
Verso Sartell LLC to Verso Paper Holdings LLC.

 

16. Approximately $33 million Demand Note No. 4, dated August 1, 2006, issued by
Verso Sartell LLC to Verso Paper Holdings LLC.

 

I-3



--------------------------------------------------------------------------------

SCHEDULE III

INTELLECTUAL PROPERTY

Copyrights

 

Publication    EZ-Suite Computer Program Owner    Verso Paper LLC USA   
Copyright No. TXuI-043-100 issued on June 25, 2002

Patents

 

1.   Patent    Elimination of alum yellowing of aspen thermomechanical pulp
through pulp washing   Owner    Verso Paper LLC   USA    Patent No. 7,018,509
issued on March 28, 2006 2.   Patent    Multi-party, multi-tier system for
managing paper purchase and distribution   Owner    Verso Paper LLC   Brazil   
Application No. PI0313537-3 filed on July 15, 2003   Canada    Application No.
2494414 filed on July 15, 2003   USA    Patent No. 8,260,672 issued on September
4, 2012   USA    Application No. 14/100,520 filed on December 9, 2013   USA   
Patent No. 8,630,910 issued on January 14, 2014 3.   Patent    Process for
producing super high bulk, light weight coated papers   Owner    Verso Paper LLC
  Austria    Patent No. E366338 issued on October 16, 2007   Belgium    Patent
No. 1565614 issued on October 4, 2007   Canada    Patent No. 2503966 filed on
October 18, 2011   Finland    Patent No. 1565614 issued on October 3, 2007  
Germany    Patent No. 1565614 issued on October 2, 2007   Great Britain   
Patent No. 1565614 issued on September 20, 2007   Italy    Patent No.
72236BE/2007 issued on September 28, 2007   Netherlands    Patent No. 1565614
issued on October 4, 2007   Sweden    Patent No. 1565614 issued on October 3,
2007 4.   Patent    Quality control apparatus and method for paper mill   Owner
   Verso Paper LLC   USA    Patent No. 6,024,835 issued on February 15, 2000 5.
  Patent    System and method for print analysis   Owner    Verso Paper LLC  
USA    Patent No. 6,504,625 issued on January 7, 2003 6.   Patent    Using a
metered size press to produce lightweight coated rotogravure paper   Owner   
Verso Paper LLC   Austria    Patent No. E355412 issued on February 28, 2007  
Belgium    Patent No. 1623068 issued on February 28, 2007   Finland    Patent
No. 1623068 issued on February 28, 2007   Germany    Patent No. 602004005024.5
issued on February 28, 2007   Great Britain    Patent No. 1623068 issued on
February 28, 2007   Italy    Patent No. 70020BE/2007 issued on February 28, 2007
  Netherlands    Patent No. 1623068 issued on February 28, 2007   Sweden   
Patent No. 1623068 issued on February 28, 2007

 

I-4



--------------------------------------------------------------------------------

Trademarks

 

1.   Mark    Advocate   Type    Trademark   Use    Rolls of coated and uncoated
paper sold to commercial printers and publishers for use in commercial printing
of magazines, catalogs, books and other publications   Owner    Verso Paper LLC
  USA    Registration No. 2,703,228 issued on April 1, 2003 2.   Mark   
EZ-Control   Type    Service mark   Use    Providing on-line non-downloadable
software for collaboratively managing procurement, production planning and
inventory control in the supply chain for the publication, catalog, print and
related paper industries   Owner    Verso Paper LLC   USA    Registration No.
4,171,353 issued on July 10, 2012 3.   Mark    EZ-Printer   Type    Service mark
  Use    Providing on-line non-downloadable software for collaboratively
managing procurement, production planning and inventory control in the supply
chain for the publication, catalog, print and related paper industries   Owner
   Verso Paper LLC   USA    Registration No. 4,171,354 issued on July 10, 2012
4.   Mark    EZ-Suite   Type    Service mark   Use    On-line web based business
management services, namely, collaboratively managing supply chain interactions
between paper suppliers, publishers and printers for others   Owner    Verso
Paper LLC   USA    Registration No. 3,030,600 issued on December 13, 2005 5.  
Mark    EZ-Supplier   Type    Service mark   Use    Providing on-line
non-downloadable software for collaboratively managing procurement, production
planning and inventory control in the supply chain for the publication, catalog,
print and related paper industries   Owner    Verso Paper LLC   USA   
Registration No. 4,171,355 issued on July 10, 2012 6.   Mark    Influence   Type
   Trademark   Use    Printing and publication paper   Owner    Verso Paper LLC
  USA    Registration No. 1,542,526 issued on June 6, 1989 7.   Mark   
Influence Soft-Gloss   Type    Trademark   Use    Printing, writing,
publication, cover and copy paper   Owner    Verso Paper LLC   USA   
Registration No. 2,331,367 issued on March 21, 2000

 

I-5



--------------------------------------------------------------------------------

8.   Mark    Liberty   Type    Trademark   Use    Rolls of coated paper for
commercial printing sold to catalogers, magazine publishers, distributors and
commercial printers   Owner    Verso Paper LLC   USA    Registration No.
3,051,555 issued on January 24, 2006 9.   Mark    Nextier   Type    Service mark
  Use    Business management services, namely, providing web-based,
business-to-business supply chain management services for others in the areas of
catalog, magazine, publication and related paper products industries   Owner   
Verso Paper LLC   USA    Registration No. 4,212,921 issued on September 25, 2012
10.   Mark    Nextier Solutions   Type    Service mark   Use    Business
management services, namely, providing web-based, business-to-business supply
chain management services for others in the areas of catalog, magazine,
publication and related paper products   Owner    Verso Paper LLC   USA   
Registration No. 4,224,530 issued on October 16, 2012 11.   Mark    NXTR (and
design)   Type    Service mark   Use    Business management services, namely,
providing web-based, business-to-business supply chain management services for
others in the areas of catalog, magazine, publication and related paper products
  Owner    Verso Paper LLC   USA    Registration No. 4,212,936 issued on
September 25, 2012 12.   Mark    Quinnesec   Type    Trademark   Use    Wood
pulp   Owner    Verso Paper LLC   USA    Registration No. 1,232,416 issued on
March 29, 1983 13.   Mark    Velocity   Type    Trademark   Use    Rolls of
coated and/or uncoated paper for use in commercial printing   Owner    Verso
Paper LLC   USA    Registration No. 2,576,468 issued on June 4, 2002 14.   Mark
   Verso   Type    Trademark   Use    Coated paper; supercalendered paper;
specialty paper for use in print media and print marketing, such as catalogs,
magazines, inserts, commercial print, direct mail advertising, advertising
brochures, and annual reports; kraft pulp for manufacturing purposes   Owner   
Verso Paper LLC   USA    Registration No. 3,446,920 issued on June 10, 2008 15.
  Mark    Verso Paper   Type    Trademark   Use    Coated paper; supercalendered
paper; specialty paper for use in print media and print marketing, such as
catalogs, magazines, inserts, commercial print, direct mail advertising,
advertising brochures, and annual reports   Owner    Verso Paper LLC   USA   
Registration No. 3,428,676 issued on May 13, 2008

 

I-6



--------------------------------------------------------------------------------

IP Agreements

 

1. Intellectual Property Agreement between International Paper Company and Verso
Paper LLC, effective as of August 1, 2006.

 

2. Intellectual Property Agreement between International Paper Company and Verso
Fiber Farm LLC, effective as of August 1, 2006.

 

3. Letter agreement between International Paper Company and Martha Stewart
Living Omnimedia, Inc. granting International Paper Company a royalty-free
license to manufacture and sell coated papers under the names “Martha Gloss
Offset” and “Martha Gloss Gravure” dated April 1, 2003.

 

4. Application Service Provider and Software License Agreement For EZ-Printer
Services and Software between Brown Printing Company and Nextier, dated Sept.
20, 2002.

 

5. Application Service Provider and Software License Agreement For EZ- Printer
Services and Software between Conley Printing and Nextier, dated Dec. 28, 2005.

 

6. Application Service Provider and Software License Agreement For EZ- Printer
Services and Software between JCM Print Services and Nextier, dated May 3, 2004.

 

7. Application Service Provider and Software License Agreement For EZ- Printer
Services and Software between Neston Colour Limited and Nextier, dated May 29,
2003.

 

8. Application Service Provider and Software License Agreement For EZ- Printer
Services and Software between Polestar Chromoworks and Nextier, dated
November 17, 2003.

 

9. Application Service Provider and Software License Agreement For EZ- Printer
Services and Software between Polestar - Purnell and Nextier, dated Dec. 23,
2002.

 

10. Letter Agreement on EZ-Printer Services and Software between Quad/Graphics
and International Paper Company (for Nextier Solutions Corporation), dated
March 25, 2003.

 

11. Application Service Provider and Software License Agreement for EZ-Printer
Services and Software between Nextier Solutions Corporation and Quebecor World
(USA) Inc., dated Dec. 21, 2005.

 

12. Application Service Provider and Software License Agreement for EZ-Printer
Services and Software between Nextier Solutions Corporation and Quebecor World
Inc., dated July 15, 2005.

 

13. Application Service Provider and Software License Agreement for EZ-Printer
Services and Software between Nextier Solutions Corporation and R.R. Donnelley &
Sons Company, dated Nov. 17, 2005.

 

I-7



--------------------------------------------------------------------------------

14. Application Service Provider and Software License Agreement for EZ-Printer
Services and Software between Nextier Solutions Corporation and Three Z Printing
Co., dated April 4, 2005.

 

15. Application Service Provider and Software License Agreement for EZ-Printer
Services and Software between Nextier Solutions Corporation and Transcontinental
Inc., dated Feb. 16, 2005.

 

16. Application Service Provider and Software License Agreement for EZ-Printer
Services and Software between Nextier Solutions Corporation and Ringier Print
Zofingen AG, dated Nov. 11, 2002.

 

17. Application Service Provider and Software License Agreement for EZ-Supplier
Services and Software between Nextier Solutions Corporation and Abitibi
Consolidated, dated June 6, 2005.

 

18. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Fraser Papers
Inc., dated February 11, 2002.

 

19. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and International
Paper Company, dated Feb. 22, 2002.

 

20. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Gould Paper,
dated Feb. 25, 2005.

 

21. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Kruger Inc.
dated Oct. 1, 2003.

 

22. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Lindenmeyr
Central, dated Sept. 6, 2005.

 

23. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Mead Corporation
and Westvaco Corporation, dated June 5, 2002.

 

24. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Norske Skog and
Norske Canada, dated Dec. 30, 2003.

 

25. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Norske Skog
Canada Limited, dated June 28, 2005.

 

26. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and SCA Graphic
Laakirchen AG, dated Sept. 1, 2004.

 

I-8



--------------------------------------------------------------------------------

27. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and SCA North
America, dated Nov. 3, 2004.

 

28. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and St. Marys Paper
Ltd., dated April 1, 2004.

 

29. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Tembec, Inc.,
dated January 8, 2003.

 

30. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and UPM-Kymmene,
Inc., dated February 6, 2002.

 

31. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and West Linn Paper
Co., dated May 8, 2002.

 

32. Application Service Provider and Software License Agreement for EZ- Supplier
Services and Software between Nextier Solutions Corporation and Weyerhaeuser
Company Fine Paper, dated Nov. 29, 2001.

 

33. Application Service Provider and Software License Agreement For EZ-Control
Services and Software between Nextier Solutions Corporation and American Media,
Inc., dated January 24, 2005.

 

34. Application Service Provider and Software License Agreement For EZ-Control
Services and Software between Nextier Solutions Corporation and A.T. Clayton,
dated July 19, 2002.

 

35. Application Service Provider and Software License Agreement For EZ-Supplier
Services and Software between Nextier Solutions Corporation and Graphic
Communications Holdings, Inc., dated Feb. 4, 2002.

 

36. Application Service Provider and Software License Agreement For EZ-Control
Services and Software between Nextier Solutions Corporation and Land’s End,
Inc., dated May 16, 2002.

 

37. Application Service Provider and Software License Agreement For EZ-Control
Services and Software between Nextier Solutions Corporation and Primedia
Magazines, Inc., dated January 5, 2004.

 

38. Application Service Provider and Software License Agreement For EZ-Control
Services and Software between Nextier Solutions Corporation and Sears Canada
Inc., dated Feb. 17, 2004.

 

39. Application Service Provider and Software License Agreement For EZ-Control
Services and Software between Nextier Solutions Corporation and Strategic Paper
Group LLC, dated Feb. 11, 2002.

 

I-9



--------------------------------------------------------------------------------

40. Application Service Provider and Software License Agreement For EZ-Control
Services and Software between Nextier Solutions Corporation and Xpedx, dated
May 31, 2002.

 

41. Application Service Provider and Software License Agreement For EZ-Control
Services and Software between Nextier Solutions Corporation and Athens Paper
Company, Inc. dated August 1, 2010.

 

42. Application Service Provider and Software License Agreement For EZ-Supplier
Services and Software between Bowater America Inc. (confidential) and Nextier,
dated January 17, 2002.

 

43. Application Service Provider and Software License Agreement for EZ-Supplier
Services and Software between Nextier Solutions Corporation and Stora Enso dated
Oct. 1, 2003.

 

44. Message Delivery Agreement between Liaison Technologies, LLC and Nextier
Solutions Corporation dated June 1, 2007.

 

45. SAVVIS Master Services Agreement between SAVVIS Communications Corporation
and Nextier Solutions Corporation dated Dec. 2, 2005.

 

46. Support and Maintenance Contract for the EPC Messenger between Ponton
Consulting GmbH and Nextier Solutions Corporation dated Sept. 1, 2005.

 

47. Agreement between Prinovi Nurnberg and Nextier, dated March 3, 2006.

 

48. VisionSuite Master Service Agreement between International Paper Company,
Coated and SC Papers Division and Transcentric, Inc. dated September 1, 2005.

 

49. Beta Software Testing Agreement between Nextier Solutions Corporation and
Lands’ End, Inc. dated October 6, 2000.

 

50. Software License Agreement between Nextier Solutions Corporation and Lands’
End, Inc. dated October 6, 2000.

 

51. System Purchase Agreement for Production Management Information System
between Champion International Corporation (Quinnesec, MI) and Majiq Inc.
effective December 20, 1996.

 

52. System Purchase Agreement for Production Management System between Champion
International Corporation (Sartell, MN) and Majiq Inc. effective September 25,
1992.

 

53. System Purchase Agreement for Production Management System between Champion
International Corporation (Bucksport, ME) and Majiq Inc. effective August 1,
1994.

 

54. International Paper Company Services Contract between International Paper
Company and Advanced Service Providers, dated May 1, 2005.

 

55. PROVOX Instrumentation License Agreement between Fisher Controls
International, Inc. and Champion, dated April 5, 1993.

 

56. Master License Agreement between Fisher Controls International, Inc. and
Champion, dated March 25, 1992.

 

I-10



--------------------------------------------------------------------------------

57. End User License Agreement between International Paper Company and Northern
Dynamic, Inc. (undated).

 

58. Software License Agreement between International Paper Company and Cognex
(undated).

 

59. Agreement between International Paper Company and Emerson Process Management
dated July 1, 2005.

 

60. End-User License Agreement between International Paper Company and
Environmental Support Solutions, Inc. (undated).

 

61. Software License Agreement between International Paper Company and TISCOR
(undated).

 

62. Lifetime Support Services Agreement and Software License Agreement between
International Paper Company and Invensys Systems, Inc. (undated).

 

63. Software License Agreement between International Paper Company and Digital
Equipment of Canada (undated).

 

64. Software License Agreement between International Paper Company and Mynah
Technologies dated January 2005.

 

65. iRMX Run-time Operating System Software License Agreement between
International Paper Company and RadiSys Corporation (undated).

 

66. Software License Agreement between International Paper Company and
Intersoft, Inc. (undated).

 

67. Software License Agreement between International Paper Company and Invensys
Software Systems (undated).

 

68. Software License Agreement between International Paper Company and The
Foxboro Company (undated).

 

69. Interact License Agreements between International Paper Company and Computer
Technology Corporation (undated).

 

70. Statement of Work #1 dated March 9, 2006 between Abbottsfield industrial
Training, Inc. and International Paper Company.

 

71. Software License Agreement, and related Schedule of Products Number 1,
Schedule of Products Number 2, Schedule of Products Number 3, and Schedule of
Products Number 4, effective on August 1, 2006, between Cincom Systems, Inc. and
Verso Paper LLC.

 

72. Software License Agreement between Apex Analytical, Inc. and Verso Paper
LLC, dated June 6, 2007.

 

73. Software License Agreement between Captaris, Inc. and Verso Paper LLC, dated
March 7, 2008.

 

74. Outsourcing Service Provider Agreement between CASS Service Agreement and
Verso Paper LLC, dated September 14, 2006.

 

I-11



--------------------------------------------------------------------------------

75. Software License Agreement between Cincom Systems, Inc., and Verso Paper
LLC, dated August 1, 2006.

 

76. Cognos General Software License, Support & Services Terms between Cognos
Corporation and Verso Paper LLC, dated April 30, 2007.

 

77. Ektron, Inc. Software License Agreement between Ektron, Inc. and Verso Paper
LLC, dated June 22, 2007.

 

78. Participation Agreement, incorporating FileNet Software License and Support
Agreement, between FileNet Corporation and Verso Paper LLC, dated April 30,
2007.

 

79. Software License Agreement between GE Intelligent Platforms, Inc. and Verso
Paper Corp, dated November 25, 2012.

 

80. Software License Agreement between Greycon Inc., and Verso Paper LLC, dated
June 18, 2007.

 

81. U.S. Relicense Application for VAX and Alpha Software Hewlett–Packard
Company and Verso Paper LLC, dated May 7, 2007.

 

82. Software License Agreement between IBM (Lotus Notes) and Verso Paper LLC,
dated August 1, 2006.

 

83. End-User License Agreement between Loftware, Inc. and Verso Paper LLC, dated
July 16, 2007.

 

84. System Purchase Agreement between TietoEnator Majiq, Inc. and Verso
Androscoggin LLC dated November 20, 2006.

 

85. Business and Services Agreement between Microsoft Licensing, GP and Verso
Paper LLC, dated August 1, 2006.

 

86. Enterprise License and Services Agreement between OSIsoft, Inc., and Verso
Paper Corp., dated October 3, 2012.

 

87. Support and Maintenance Contract for the EPC Messenger between Ponton
Consulting GmbH and Verso Paper LLC dated October 1, 2007.

 

88. Subscription License Agreement between Sabrix, Inc., and Verso Paper LLC,
dated April 10, 2007.

 

89. Software End-User License Agreement between SAP America, Inc. and Verso
Paper Holdings LLC, dated December 28, 2006.

 

90. Software License Agreement between SAP America, Inc. and Verso Paper
Holdings LLC (Appendix 2) dated September 28, 2007.

 

91. Software Contract between Solid Works and Verso Paper LLC, as assignee from
International Paper Company, dated August 1, 2006.

 

92. Software Contract between Symantec and Verso Paper LLC, as assignee from
International Paper Company, dated August 1, 2006.

 

93. Software License Agreement between VTN Technologies, Inc. and Verso Paper
LLC, dated September 5, 2007.

 

I-12



--------------------------------------------------------------------------------

94. Outsourcing Services Agreement between Dell Marketing LLP and Verso Paper
Corp., dated March 1, 2012.

 

95. Software License Agreement between SAP America, Inc. and Verso Paper
Holdings LLC (Appendix 3) dated June 2, 2009.

 

96. Software License Agreement between SAP America, Inc. and Verso Paper
Holdings LLC (Appendix 4) dated December 23, 2009.

 

97. Software License Agreement between SAP America, Inc. and Verso Paper
Holdings LLC (Appendix 5) dated December 15, 2010.

 

98. Software License Agreement between SAP America, Inc. and Verso Paper
Holdings LLC (Appendix 1) dated December 28, 2006.

 

99. Software License and Services Agreement between Oracle USA, Inc. and Verso
Paper LLC. dated May 11, 2013.

 

100. Business Systems Agreement and Subscription Services Agreement between
Honeywell International Inc. and Verso Paper Corp. dated September 11, 2012.

 

101. Software License Agreement between Enterprise Performance Solutions, Inc.
and Verso Paper Corp. dated May 11, 2013.

 

102. Software License Agreement between VMware, Inc. and Verso Paper Corp. dated
September 23, 2009.

 

103. Software License Agreement between SAP America, Inc. and Verso Paper
Holdings LLC (Appendix 6) dated June 28, 2012.

 

I-13



--------------------------------------------------------------------------------

SCHEDULE IV

FILING JURISDICTIONS

 

Pledgor

  

Filing Jurisdiction

Verso Paper Holdings LLC    Delaware Secretary of State Verso Paper Inc.   
Delaware Secretary of State Verso Paper LLC    Delaware Secretary of State Verso
Androscoggin LLC    Delaware Secretary of State Verso Bucksport LLC    Delaware
Secretary of State Verso Fiber Farm LLC    Delaware Secretary of State Verso
Maine Energy LLC    Delaware Secretary of State Verso Quinnesec LLC    Delaware
Secretary of State Verso Sartell LLC    Delaware Secretary of State Verso
Quinnesec REP Holding Inc.    Delaware Secretary of State nexTier Solutions
Corporation    California Secretary of State

 

I-14



--------------------------------------------------------------------------------

SCHEDULE V

COMMERCIAL TORT CLAIMS

None.

 

I-15



--------------------------------------------------------------------------------

SCHEDULE VI

MATTERS RELATING TO ACCOUNTS AND INVENTORY

None.

 

I-16



--------------------------------------------------------------------------------

Exhibit I

to Collateral Agreement

SUPPLEMENT NO.              dated as of                      (this
“Supplement”), to the Amended and Restated Collateral Agreement dated as of
August 1, 2014 (the “Collateral Agreement”), among VERSO PAPER HOLDINGS LLC, a
Delaware limited liability company (the “Company”), VERSO PAPER INC. (“Finance
Co” and, together with the Company, the “Issuers”), each Subsidiary of the
Company identified on Schedule I or otherwise identified therein as a party
(each, a “Subsidiary Party”), and Wilmington Trust, National Association, as
collateral agent (in such capacity, together with any successor collateral
agent, the “Collateral Agent”) for the Secured Parties (as defined therein).

Section 7.16 of the Collateral Agreement provides that additional Subsidiaries
may become Subsidiary Parties under the Collateral Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned
Subsidiary (the “New Subsidiary”) is executing this Supplement to become a
Subsidiary Party under the Collateral Agreement in order to induce the Secured
Parties to make or continue extensions of credit.

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 7.16 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Party and a Pledgor under
the Collateral Agreement with the same force and effect as if originally named
therein as a Subsidiary Party and a Pledgor, and the New Subsidiary hereby
(a) agrees to all the terms and provisions of the Collateral Agreement
applicable to it as a Subsidiary Party and a Pledgor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Pledgor thereunder are true and correct, in all material respects, on and
as of the date hereof. In furtherance of the foregoing, the New Subsidiary, as
security for the payment and performance in full of the Obligations (as defined
in the Collateral Agreement), does hereby create and grant to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
and Lien on all the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Collateral Agreement) of the New Subsidiary. Each
reference to a “Subsidiary Party” or a “Pledgor” in the Collateral Agreement
shall be deemed to include the New Subsidiary. The Collateral Agreement is
hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

 

I-1



--------------------------------------------------------------------------------

SECTION 3. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Subsidiary and (b) the Collateral Agent has executed a
counterpart hereof.

SECTION 4. The New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of all the Pledged
Debt Securities of the New Subsidiary as of the date hereof, (b) set forth on
Schedule II attached hereto is a true and correct schedule of all of the
material Patents, Trademarks and Copyrights of the New Subsidiary as of the date
hereof, (c) set forth on Schedule III attached hereto is a true and correct
schedule of all Commercial Tort Claims of the New Subsidiary individually in
excess of $5.0 million as of the date hereof and (d) set forth under its
signature hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Collateral Agreement.

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the
Collateral Agent.

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.

 

[Name of New Subsidiary] By:  

 

Name:   Title:   Legal Name: Jurisdiction of Formation: Location of Chief
Executive Office:

WILMINGTON TRUST, National Association,

as Collateral Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule I

to Supplement No.      to the

Collateral Agreement

Pledged Securities of the New Subsidiary

EQUITY INTERESTS

 

Number of Issuer

Certificate

  

Registered Owner

  

Number and Class
of Equity Interest

  

Percentage of Equity
Interests

                          

DEBT SECURITIES

 

Issuer

  

Principal Amount

  

Date of Note

  

Maturity Date

                          

 

I-2



--------------------------------------------------------------------------------

Schedule II

to Supplement No.      to the

Collateral Agreement

PATENTS, TRADEMARKS AND COPYRIGHTS

 

I-3



--------------------------------------------------------------------------------

Schedule III

to Supplement No.      to the

Collateral Agreement

COMMERCIAL TORT CLAIMS

 

I-4



--------------------------------------------------------------------------------

Exhibit II

to Collateral Agreement

Form of Other Pari Passu Obligations Secured Party Joinder Agreement

[Name of Additional Secured Creditor]

[Address of Additional Secured Creditor]

[Date]

 

 

 

 

 

 

 

 

The undersigned is the agent or trustee (the “Authorized Representative”) for
persons wishing to become “Secured Parties” (the “New Secured Parties”) under
the Collateral Agreement dated as of May 11, 2012 (as heretofore amended and/or
supplemented, the “Collateral Agreement” (capitalized terms used without
definition herein have the meanings assigned to such term by the Collateral
Agreement)) among VERSO PAPER HOLDINGS LLC, a Delaware limited liability company
(the “Company”), VERSO PAPER INC. (“Finance Co” and, together with the Company,
the “Issuers”), each subsidiary of the Company identified therein as a party
(each, a “Subsidiary Pledgor”) and Wilmington Trust, National Association, as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined therein).

In consideration of the foregoing, the undersigned hereby:

(i) represents that the Authorized Representative has been authorized by the New
Secured Parties to become a party to the Collateral Agreement on behalf of the
New Secured Parties under that [DESCRIBE OPERATIVE AGREEMENT] (the “New Secured
Obligation”) and to act as the Authorized Representative for the New Secured
Parties;

(ii) acknowledges that the New Secured Parties has received a copy of the
Collateral Agreement;

(iii) appoints and authorizes the Collateral Agent to take such action as agent
on its behalf and on behalf of all other Secured Parties and to exercise such
powers under the Collateral Agreement as are delegated to the Collateral Agent
by the terms thereof, together with all such powers as are reasonably incidental
thereto; and

(iv) accepts and acknowledges the terms of the Collateral Agreement and agrees
to serve as Authorized Representative for the New Secured

 

I-5



--------------------------------------------------------------------------------

Parties with respect to the New Secured Obligations and agrees on its own behalf
and on behalf of the New Secured Parties to be bound by the terms hereof
applicable to holders of Other Second-Lien Obligations, with all the rights and
obligations of a Secured Party thereunder and bound by all the provisions
thereof as fully as if it had been a Secured Party on the effective date of the
Collateral Agreement.

The Collateral Agent, by acknowledging and agreeing to this Additional Secured
Party Consent, accepts the appointment set forth in clause (iii) above.

The name and address of the Authorized Representative for purposes of
Section 6.01 of the Collateral Agreement are as follows:

[name and address of Authorized Representative]

THIS ADDITIONAL SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Additional Secured Party
Consent to be duly executed by its authorized officer as of the      day of
20    .

 

[NAME OF AUTHORIZED REPRESENTATIVE] By:  

 

  Name:   Title: ACKNOWLEDGED AND AGREED WILMINGTON TRUST, NATIONAL ASSOCIATION
By:  

 

  Name:   Title:

 

I-6



--------------------------------------------------------------------------------

VERSO PAPER HOLDINGS LLC. By:  

 

  Name:   Title:

 

I-7



--------------------------------------------------------------------------------

Exhibit III

to the Collateral Agreement

ACKNOWLEDGEMENT AND CONSENT

[DATE]

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Collateral Agreement dated as of August [—], 2014 (the “Agreement”),
made by the Pledgors parties thereto for the benefit of Wilmington Trust,
National Association, as Collateral Agent. The undersigned agrees for the
benefit of the Collateral Agent and the Secured Parties as follows:

The undersigned acknowledges that its Equity Interests (as defined in the
Agreement) have been pledged pursuant to the terms of the Agreement and will
comply with all actions that may be required of it pursuant to Section 3.05 and
4.04(b) of the Agreement.

[Signature on the following page]



--------------------------------------------------------------------------------

Exhibit III

to the Collateral Agreement

 

IN WITNESS WHEREOF, the undersigned has duly executed this acknowledgement and
consent as of the date first written above.

 

[NAME OF ISSUER] By:  

 

Name:   Title:   Address for Notices:

 

 

 

Fax